Exhibit 10.1

 

 

 

 

TERM LOAN CREDIT AGREEMENT

by and among

SEABOARD CORPORATION, as Parent and Guarantor,

SEABOARD FOODS LLC, as Borrower

and

THE LENDERS PARTY HERETO

and

COBANK, ACB, as Administrative Agent and Lead Arranger and Sole Bookrunner

and

FARM CREDIT SERVICES OF AMERICA, PCA as Joint Lead Arranger


$500,000,000 TERM LOAN FACILITY

 

 

Dated as of December 4, 2015

 

 

 

 

 

 

 

 

 

 



 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

I. CERTAIN DEFINITIONS


1 

1.1

Certain Definitions.


1 

1.2

Construction.


21 

1.3

Accounting Principles.


22 

1.4

UCC Terms.


22 

1.5

Rounding.


22 

1.6

Covenant Compliance Generally


22 

1.7

Administration of Rates.


23 

II. CREDIT FACILITY


23 

2.1

Term Loan.


23 

2.2

Interest Rate Provisions.


23 

2.3

Interest Periods.


24 

2.4

Making of the Term Loan.


25 

2.5

Fees.


26 

2.6

Notes.


26 

2.7

Payments.


26 

2.8

Interest Payment Dates.


26 

2.9

Voluntary Prepayments and Reduction of Commitments.


27 

2.10

Mandatory Prepayments


27 

2.11

Sharing of Payments by Lenders.


29 

2.12

Defaulting Lenders.


30 

2.13

CoBank Capital Plan.


30 

III. INCREASED COSTS; TAXES; ILLEGALITY; INDEMNITY


31 

3.1

Increased Costs.


31 

3.2

Taxes.


32 

3.3

Illegality.


35 

3.4

LIBOR Rate Option Unavailable; Interest After Default.


36 

3.5

Indemnity.


36 

3.6

Mitigation Obligations; Replacement of Lenders.


37 

3.7

Survival.


38 

IV. CONDITIONS PRECEDENT TO CLOSING


38 

4.1

Deliveries.


38 

4.2

Payment of Fees.


39 

V. REPRESENTATIONS AND WARRANTIES


39 

5.1

Organization and Qualification.


39 

5.2

Compliance With Laws.


40 

5.3

Title to Properties.


40 

5.4

Investment Company Act.


40 

5.5

Event of Default.


40 

5.6

Subsidiaries and Owners.


40 

5.7

Power and Authority; Validity and Binding Effect.


40 

5.8

No Conflict; Material Agreements; Consents.


41 

5.9

Litigation.


41 

5.10

Financial Statements.


41 

5.11

Margin Stock.


42 

5.12

Full Disclosure.


42 

5.13

Taxes.


42 

5.14

Intellectual Property; Other Rights.


42 

 

 

 

 

i

 

 

--------------------------------------------------------------------------------

 



5.15

Insurance.


43 

5.16

ERISA Compliance.


43 

5.17

Environmental Matters.


43 

5.18

Solvency.


44 

5.19

Anti-Terrorism and Anti-Corruption Laws.


44 

VI. AFFIRMATIVE COVENANTS


44 

6.1

Reporting Requirements.


44 

6.2

Preservation of Existence, Etc.


46 

6.3

Payment of Liabilities, Including Taxes, Etc.


46 

6.4

Maintenance of Insurance.


46 

6.5

Maintenance of Properties and Leases.


47 

6.6

Visitation Rights.


47 

6.7

Keeping of Records and Books of Account.


47 

6.8

Compliance with Laws; Use of Proceeds.


47 

6.9

Farm Credit Equities.


48 

6.10

Use of Proceeds.


48 

6.11

Updates to Subsidiary Schedule.


48 

6.12

Material Agreements.


48 

VII. NEGATIVE COVENANTS


48 

7.1

Indebtedness.


48 

7.2

Liens.


49 

7.3

Affiliate Transactions.


49 

7.4

Loans and Investments.


49 

7.5

Dividends and Related Distributions.


50 

7.6

Liquidations, Mergers, Consolidations, Acquisitions.


51 

7.7

Dispositions of Assets or Subsidiaries.


52 

7.8

Use of Proceeds.


52 

7.9

Reserved.


52 

7.10

Continuation of or Change in Business.


53 

7.11

Fiscal Year.


53 

7.12

Issuance of Equity Interests.


53 

7.13

Changes in Organizational Documents.


53 

7.14

Negative Pledges.


53 

7.15

Anti-Terrorism Laws.


53 

7.16

Anti-Corruption Laws.


54 

7.17

Material Agreements.


54 

7.18

Independence of Covenants.


54 

VIII. FINANCIAL COVENANTS


54 

8.1

Maximum Debt to Capitalization Ratio.


54 

8.2

Minimum Tangible Net Worth.


54 

IX. EVENTS OF DEFAULT


54 

9.1

Events of Default.


54 

9.2

Consequences of Event of Default.


56 

X. THE ADMINISTRATIVE AGENT


58 

10.1

Appointment and Authority.


58 

10.2

Rights as a Lender.


58 

10.3

No Fiduciary Duty.


58 

10.4

Exculpation.


59 

10.5

Reliance by the Administrative Agent.


59 

10.6

Delegation of Duties.


59 

10.7

Filing Proofs of Claim.


60 

 

 

 

 

ii

 

 

--------------------------------------------------------------------------------

 



10.8

Resignation of the Administrative Agent.


60 

10.9

Non-Reliance on the Administrative Agent and Other Lenders.


61 

10.10

No Other Duties, etc.


61 

10.11

Authorization to Release Guarantors.


61 

10.12

[Reserved]


61 

10.13

No Reliance on the Administrative Agent’s Customer Identification Program.


61 

XI. MISCELLANEOUS


61 

11.1

Modifications, Amendments or Waivers.


61 

11.2

No Implied Waivers; Cumulative Remedies.


63 

11.3

Expenses; Indemnity; Damage Waiver.


63 

11.4

Holidays.


64 

11.5

Notices; Effectiveness; Electronic Communication.


65 

11.6

Severability.


66 

11.7

Duration; Survival.


66 

11.8

Successors and Assigns.


66 

11.9

Confidentiality.


70 

11.10

Counterparts; Integration; Effectiveness.


71 

11.11

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.


71 

11.12

USA PATRIOT Act Notice.


73 

11.13

Payments Set Aside.


73 

11.14

Interest Rate Limitation.


73 

XII. GUARANTY


73 

12.1

Guaranty.


73 

12.2

Payment.


74 

12.3

Absolute Rights and Obligations.


74 

12.4

Currency and Funds of Payment.


75 

12.5

Subordination.


75 

12.6

Enforcement.


76 

12.7

Set-Off and Waiver.


76 

12.8

Waiver of Notice; Subrogation.


76 

12.9

Reliance.


77 

12.10

Keepwell.


78 

12.11

Joinder.


78 

 



 

 

 

 

iii

 

 

--------------------------------------------------------------------------------

 



LIST OF SCHEDULES AND EXHIBITS

 

 

 

SCHEDULES

 

 

 

 

 

SCHEDULE 1

-

PRICING GRID

SCHEDULE 1.1(B)

-

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 2.1

-

TERM LOAN AMORTIZATION

SCHEDULE 5.1

-

SUBSIDIARIES

SCHEDULE 7.4

-

INVESTMENTS

SCHEDULE 11.8

-

VOTING PARTICIPANTS

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

-

Form Assignment and Assumption

EXHIBIT B

-

Form Term Note

EXHIBIT C

-

Form Conversion or Continuation Notice

EXHIBIT D

-

Form Compliance Certificate

EXHIBIT E-1

-

Form of U.S. Tax Compliance Certificate (Non- Partnership Foreign Lenders)

EXHIBIT E-2

-

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

EXHIBIT E-3

-

Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

EXHIBIT E-4

-

Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

 

 

 



 

 

 

 

iv

 

 

--------------------------------------------------------------------------------

 



TERM LOAN CREDIT AGREEMENT

THIS TERM LOAN CREDIT AGREEMENT (this “Agreement”) is dated as of December 4,
2015 and is made by and among SEABOARD FOODS LLC an Oklahoma limited liability
company, as the Borrower, SEABOARD CORPORATION, a Delaware corporation, as the
Parent and as a Guarantor (as hereinafter defined), the LENDERS (as hereinafter
defined), and COBANK, ACB, in its capacity as Administrative Agent (as
hereinafter defined).

The Borrower has requested that the Lenders provide to the Borrower an unsecured
term loan facility in an aggregate principal amount not to exceed Five Hundred
Million Dollars ($500,000,000.00), all as more particularly set forth in, and
subject to the terms and conditions of, this Agreement.  In consideration of
their mutual covenants and agreements hereinafter set forth and intending to be
legally bound hereby, the parties hereto covenant and agree as follows:

I.  CERTAIN DEFINITIONS

1.1Certain Definitions.  In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition by
Parent or a Subsidiary of Parent of all or substantially all of the assets of a
Person, or of any line of business or division of a Person, or (b) the
acquisition by Parent or a Subsidiary of Parent of in excess of 50% of the
Voting Equity Interests of any Person (other than a Person already a
Subsidiary).

“Adjusted LIBOR Rate” means, if the Term Loan is subject to the LIBOR Rate
Option for any Interest Period, an interest rate per annum equal to (a) the
LIBOR Rate for such Interest Period multiplied by (b) the Statutory Reserve
Rate.

 “Administrative Agent” means CoBank, in its capacity as administrative agent
under the Loan Documents.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, or other similar legislation in other
jurisdictions.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism, “know your customer”
or money laundering, including Executive Order No. 13224, the USA Patriot Act,
the Laws comprising or implementing the Bank Secrecy Act, and the Laws
administered by the United States Treasury Department’s Office of Foreign Asset
Control (as any of the foregoing Laws may from time to time be amended, renewed,
extended, or replaced).

“Applicable Margin” means, as applicable: 





 

 

 

 

1

 

 

--------------------------------------------------------------------------------

 



 

(i)if the Term Loan is subject to the Base Rate Option, the percentage spread to
be added to the Base Rate applicable to the Term Loan, based on the Debt to
Capitalization Ratio then in effect according to the Pricing Grid below the
heading “Base Rate Applicable Margin”, or

(ii)if the Term Loan is subject to the LIBOR Rate Option, the percentage spread
to be added to the Adjusted LIBOR Rate applicable to the Term Loan, based on the
Debt to Capitalization Ratio then in effect according to the Pricing Grid below
the heading “Adjusted LIBOR Rate Applicable Margin”.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee permitted under Section 11.8, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Authorized Officer” means, with respect to a  Loan Party, the Chief Executive
Officer, President, Chief Financial Officer, Treasurer or Assistant Treasurer of
such Loan Party or such other individuals, designated by written notice to the
Administrative Agent from such Loan Party, authorized to execute notices,
reports and other documents on behalf of the Loan Parties required hereunder.  A
Loan Party may amend such list of individuals from time to time by giving
written notice of such amendment to the Administrative Agent.

“Base Rate” means a rate per annum determined by the Administrative Agent on the
first Business Day of each week (or more frequently, in Administrative Agent’s
reasonable discretion), which shall be the highest of (a) the Prime Rate, (b)
the Federal Funds Effective Rate plus one half of one percent (0.50%) per annum,
and (c) the Adjusted LIBOR Rate (rounded upward, if necessary, to the next whole
multiple of 1/100th of one percent) for an  Interest Period of one month on such
day plus one percent (1.00%)  per annum. Any change in the Base Rate due to a
change in the calculation thereof shall be effective at the opening of business
on the first Business Day of each week or, if determined more frequently, at the
opening of business on the first Business Day immediately following the date of
such determination and without necessity of notice being provided to the
Borrower or any other Person. In no event shall the Base Rate be less than zero.

“Base Rate Option” means the option of the Borrower to have the Term Loan bear
interest at the rate and under the terms set forth in Section 2.2(a)(i).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Seaboard Foods LLC, a limited liability company organized and
existing under the Laws of the State of Oklahoma.





 

 

 

 

2

 

 

--------------------------------------------------------------------------------

 



 

“Bresky Group” means (a) the estate of H. Harry Bresky, (b) spouses, heirs, legatees, lineal descendants, and spouses of lineal descendants, other blood relatives, and/or estates or representatives of estate of H. Harry Bresky, (c) trusts established for the benefit of spouses, lineal descendants and spouses of lineal descendants
and/or other blood relatives of H. Harry Bresky and (d) any Person who
is directly or indirectly Controlled by a  Person described in the
preceding clauses (a), (b) or (c).

 

“Business Day” means any day other than a Saturday or Sunday or a legal holiday
on which banks are authorized or required to be closed for business in Denver,
Colorado or New York, New York and if the applicable Business Day relates to the
LIBOR Rate or the Base Rate determined by reference to the LIBOR Rate, such day
must also be a day on which dealings in Dollar deposits by and between banks are
carried on in the London interbank market.

 “Capital Lease” means any lease of real or personal property that is required
to be capitalized under GAAP or that is treated as an operating lease under
regulations applicable to the Borrower and its Subsidiaries but that otherwise
would be required to be capitalized under GAAP.

“Cash Equivalents” means:

(i)direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

(ii)commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor’s or P-1 by Moody’s on the date of acquisition;

(iii)demand deposits, time deposits or certificates of deposit maturing within
one year in commercial banks that are organized under the Laws of the United
States or any state thereof or is a foreign bank or branch or agency thereof
acceptable to the Administrative Agent and, in any case, have combined capital
and surplus of at least an amount equal to $1,000,000,000;

(iv)money market or mutual funds whose investments are limited to those types of
investments described in clauses (i)‑(iii) above.

“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any Law, (ii) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body;  provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

“Change of Control” means (i) any Person or group of Persons (within the meaning
of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934, as amended)
but excluding (w) any



 

 

 

 

3

 

 

--------------------------------------------------------------------------------

 



employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan, (x) Seaboard Flour, a Delaware limited liability
company, (y) SFC Preferred LLC, a Delaware limited liability company and (z) any
member of the Bresky Group, shall have acquired beneficial ownership (either
within the meaning of Rules 13d-3 and 13d-5 promulgated by the Securities and
Exchange Commission under said Act or by reason of such Person or group of
Persons having the right to acquire such beneficial ownership, whether
exercisable immediately or with the passage of time (each, an “Option right”))
of 50% or more of the Voting Equity Interests on a fully diluted basis, taking
into account any Option rights as though such rights have been exercised; or
(ii) Parent shall cease to own, directly or indirectly, 100% of the Equity
Interests in the Borrower.

“Closing Date” means the Business Day on which each of the conditions precedent
in Section 4.1 has been satisfied or waived by the Required Lenders.

“CoBank” means CoBank, ACB, a federally chartered instrumentality of the United
States, its successors and assigns.

“Commitment” means the Term Loan Commitment of any Lender; “Commitments” means
all of them.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate of the Borrower,  signed by a
Compliance Officer of the Parent, substantially in the form of Exhibit D hereto.

“Compliance Officer” means the Chief Executive Officer, President, Chief
Financial Officer, Treasurer or Secretary of the Parent or any Loan Party, as
the case may be.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.  “Consolidation” has a correlative meaning.

“Consolidated Entity” means a Person, other than a Subsidiary of the Parent,
whose financial statements or financial statement items are subject to
Consolidation with those of the Parent under GAAP.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Consolidated Group on a Consolidated basis, without duplication, the sum of
(a) the aggregate stated balance sheet principal amount of all Indebtedness of
the Consolidated Group determined in accordance with GAAP, (b)  the aggregate
principal amount of Indebtedness of the Consolidated Group disclosed in the
footnotes to the balance sheet in accordance with GAAP, (c) the outstanding
amount of all obligations in respect of the deferred purchase price of property
or services (other than trade accounts payable and accrued expenses in the
ordinary course of business), (d) Attributable Indebtedness in respect of
Capital Leases and Synthetic Lease Obligations, (e) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (d) above of Persons who are not members of the Consolidated
Group, and (f) all Indebtedness of the types referred to in clauses (a) through
(e) above of any partnership or joint venture (other than a joint venture that
is itself a corporation



 

 

 

 

4

 

 

--------------------------------------------------------------------------------

 



or limited liability company) in which a member of the Consolidated Group is a
general partner or joint venturer, if such Indebtedness is recourse to such
member of the Consolidated Group.

“Consolidated Group” means the Parent, its Subsidiaries and Consolidated
Entities.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Consolidated Group for such period, determined on a Consolidated basis, without
duplication, in accordance with GAAP;  provided, that in calculating
Consolidated Net Income of the Consolidated Group for any period (a) the net
income (or loss) attributable to non-controlling interests owned by members of
the Consolidated Group in other Persons shall be excluded and (b) dividends and
distributions with respect to non-controlling interests owned by members of the
Consolidated Group in other Persons shall be included to the extent received in
cash by members of the Consolidated Group.

“Consolidated Tangible Net Worth” means as of any date of determination total
stockholders’ equity less intangible assets of the Consolidated Group as of such
date determined on a Consolidated basis in accordance with GAAP.

 “Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto. 

“Conversion or Continuation Notice” has the meaning specified in Section 2.3.

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication):  (a) the value of the Equity Interests of any member of the
Consolidated  Group to be transferred in connection therewith, (b) the amount of
any cash and fair market value of other property (excluding property described
in clause (a) and the unpaid principal amount of any debt instrument) given as
consideration, (c) the amount (determined by using the face amount or the amount
payable at maturity, whichever is greater) of any Indebtedness incurred, assumed
or acquired by any member of the Consolidated Group in connection with such
Acquisition, (d) all additional purchase price amounts in the form of earn-outs
and other contingent obligations that should be recorded on the financial
statements of the Consolidated Group in accordance with GAAP, (e) all amounts
paid in respect of covenants not to compete, consulting agreements that should
be recorded on financial statements of the Consolidated Group in accordance with
GAAP, and other affiliated contracts in connection with such Acquisition, (f)
the aggregate fair market value of all other consideration given by any member
of the Consolidated Group in connection with such Acquisition, and (g) out of
pocket transaction costs for the services and expenses of attorneys, accountants
and other consultants incurred in effecting such transaction, and other similar
transaction costs so incurred.  For purposes of determining the Cost of
Acquisition for any transaction, the Equity Interests of any member of the
Consolidated Group shall be valued (A) in the case of Equity Interests that are
then designated as a national market system security by the National Association
of Securities Dealers, Inc. (“NASDAQ”) or is listed on a national securities
exchange, the average of the last reported bid and ask quotations or the last
prices reported thereon, and (B) with respect to any other Equity Interests, as
determined by a committee composed of the disinterested members of the Board of
Directors of the Parent and, if requested by the Administrative Agent,
determined to be a reasonable valuation by the independent public accountants
referred to in Section 6.1(b), and (C) with respect to any Acquisition
accomplished pursuant to the exercise of options or warrants or the conversion
of securities, the Cost of Acquisition shall include both the cost of acquiring
such option, warrant or convertible security as well as the cost of exercise or
conversion.





 

 

 

 

5

 

 

--------------------------------------------------------------------------------

 



 

“Covered Obligations” means obligations or liabilities not constituting
Indebtedness that (a) exceed the Threshold Amount and (b) are accrued as
liabilities on the balance sheet of a Person in accordance with GAAP.

“Debt Incurrence” means the incurrence by the Parent or any of its Subsidiaries
on or after the Closing Date of any Indebtedness other than the Obligations.

“Debt to Capitalization Ratio” means, as of the end of any date of
determination, the ratio, represented as a percentage, of (a) the remainder of
(i) Consolidated Funded Indebtedness as of such date minus (ii) any unrestricted
cash (the amount of which shall be calculated net of any anticipated
taxes), Cash Equivalents and readily-marketable debt and equity securities of
the Consolidated Group that are reasonably acceptable to the Administrative
Agent as of such date to (b) the sum of (i) Consolidated Funded Indebtedness as
of such date plus Shareholders’ Equity.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, winding-up or similar debtor relief Laws of the United States or
other applicable jurisdictions from time to time in effect.

“Default” means any event or condition that with notice or passage of time, or
both, would constitute an Event of Default.

“Default Rate” means, as of any date of determination, the following: (a) if the
Term Loan is subject to the Base Rate Option, the rate determined in accordance
with the Base Rate Option as of such date plus an additional margin of 2.0% per
annum, (b) if the Term Loan is subject to the LIBOR Rate Option, the rate
determined in accordance with the LIBOR Rate Option as of such date plus an
additional margin of 2.0% per annum, and (c) for all other Obligations, the rate
determined in accordance with the Base Rate Option as of such date plus an
additional margin of 2.0% per annum.

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (i) has
failed to (a) fund all or any portion of the Term Loan within two Business Days
of the date the Term Loan is required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (b) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (ii) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund the Term Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (iii) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower,  to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (iii) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (iv) has, or has a direct or indirect parent company that has, (a)
become the subject of a proceeding under any Debtor Relief Law, or (b) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or



 

 

 

 

6

 

 

--------------------------------------------------------------------------------

 



acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority)  to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Lender.  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (i) through (iv) above shall be conclusive and binding absent
manifest error, and, subject to any cure rights expressly provided above, such
Lender shall be deemed to be a Defaulting Lender (subject to Section 2.12)  upon
delivery of written notice of such determination to the Borrower and each
Lender.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property or
asset by any Person.

“Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” means lawful money of the
United States of America.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.8(b)(iii),  11.8(b)(v) and 11.8(b)(vi) (subject to
such consents, if any, as may be required under Section 11.8(b)(iii)).

“Environmental Laws” means any and all applicable current and future federal,
state, local and foreign Laws and any consent decrees, concessions, permits,
grants, franchises, licenses, agreements or other restrictions of a Governmental
Authority or common Law causes of action relating to: (i) protection of the
environment or natural resources from, or emissions, discharges, releases or
threatened releases of, Hazardous Materials in the environment including ambient
air, surface, water, ground water or land, (ii) the generation, handling, use,
labeling, disposal, transportation, reclamation and remediation of Hazardous
Materials; (iii) human health as affected by Hazardous Materials; (iv) the
protection of endangered or threatened species; and (v) the protection of
environmentally sensitive areas.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Loan Party directly or
indirectly resulting from or based upon (i) violation of any Environmental Law;
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials; (iii) exposure to any Hazardous Materials;
(iv) the release or threatened release of any Hazardous Materials into the
environment; or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means any issuance by Parent of any of its Equity Interests at
any time after the Closing Date.





 

 

 

 

7

 

 

--------------------------------------------------------------------------------

 



 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

“ERISA Affiliate” means, at any time, any trade or business (whether or not
incorporated) under common control with any Loan Party such that such trade or
business, together with such Loan Party and all other ERISA Affiliates, are
treated as a single employer under Section 414 of the Code and Section
4001(b)(1) of ERISA.

“ERISA Event” means (i) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a  Pension Plan; (ii) a withdrawal by a
Loan Party or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (iii) a complete or partial
withdrawal by a Loan Party or any ERISA Affiliate from a  Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (iv) the filing of
a notice of intent to terminate, the treatment of an amendment to a Pension Plan
or a Multiemployer Plan as a termination under Sections 4041 or 4041A of ERISA,
or the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (v) an event or condition that constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (vi) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; or (vii) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA.  

“Event of Default” means any of the events described in Section 9.1 and referred
to therein as an “Event of Default.”

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 12.10 and any other “keepwell,
support or other agreements” for the benefit of such Guarantor) at the time the
Guaranty of, or the grant of such security interest by, such Guarantor becomes
effective with respect to such related Swap Obligation.  If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or grant of security interest is or becomes
illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a  Recipient or required to be withheld or deducted from a payment to a
 Recipient, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (a)
imposed as a result of such Recipient being organized under the Laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (b) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the Term
Loan or Commitment pursuant to a  Law in effect on the date on which (a) such
Lender acquires such interest in the Term Loan or Commitment (other than
pursuant to an assignment request by the Borrower under Section 3.6)  or (b)
such Lender changes its lending office,



 

 

 

 

8

 

 

--------------------------------------------------------------------------------

 



except in each case to the extent that, pursuant to Section 3.2, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iii) Taxes attributable to such Recipient’s failure
to comply with Section 3.2 and (iv) any U.S. federal withholding Taxes imposed
under FATCA.

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“Farm Credit Equities” has the meaning specified in Section 6.9.

“Farm Credit Lender” means a federally-chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971, as the same may be
amended or supplemented from time to time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate of interest per
annum (rounded upward, if necessary, to the nearest whole multiple of 1/100th of
1%) equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on such date, or if no such rate is so published on such day, on the most recent
day preceding such day on which such rate is so published.

“Fee Letter” means that certain mandate letter dated as of September 11, 2015
between the Borrower,  Parent and the Administrative Agent, together with any
other fee letters entered into between the Borrower and the Administrative Agent
from time to time.

 “Foreign Lender” means (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles as are in effect from time
to time, subject to the provisions of Section 1.3, and applied on a consistent
basis both as to classification of items and amounts.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).





 

 

 

 

9

 

 

--------------------------------------------------------------------------------

 



 

“Guaranteed Liabilities” means (a) the prompt Payment in Full, when due or
declared due and at all such times, of all Obligations and all other amounts
pursuant to the terms of the Credit Agreement, the Notes, and all other Loan
Documents heretofore, now or at any time or times hereafter owing, arising, due
or payable from the Borrower or any other Loan Party to any one or more of the
Administrative Agent or Lenders, including principal, interest, premiums and
fees (including all reasonable fees and expenses of counsel) and (b) the prompt,
full and faithful performance, observance and discharge of each and every
agreement, undertaking, covenant and provision to be performed, observed or
discharged by the Borrower and each other Loan Party under the Credit Agreement,
the Notes and all other Loan Documents to which it is a party.

“Guarantor” means each of the parties to this Agreement that is designated as a
 “Guarantor” on the signature page hereof and each other Person that joins this
Agreement as a Guarantor after the date hereof.

“Guarantors’ Obligations” means the obligations of the Guarantors to the
Administrative Agent and Lenders under Article XII.

“Guaranty” or “Guarantee” means, with respect to any Person, without
duplication, any obligation, contingent or otherwise, of such Person pursuant to
which such Person has directly or indirectly guaranteed or had the economic
effect of guaranteeing any Indebtedness or Covered Obligations of any other
Person and, without limiting the generality of the foregoing, any obligation,
direct or indirect, contingent or otherwise, of any such Person (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or Covered Obligations (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement condition or
otherwise), (b) to purchase or lease property or services for the purpose of
assuring another Person’s payment or performance of any Indebtedness or Covered
Obligations, (c) to maintain the working capital of such Person to permit such
Person to pay such Indebtedness or Covered Obligations or (d) entered into for
the purpose of assuring in any other manner the obligee of such Indebtedness or
Covered Obligations of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part); provided, that the term
Guaranty/Guarantee shall not include endorsements for collection or deposit in
the ordinary course of business.  Unless otherwise specified, the amount of any
Guaranty shall be deemed to be the lesser of the principal amount of the
Indebtedness or Covered Obligations guaranteed and still outstanding and the
maximum amount for which the guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guaranty.

“Hazardous Materials” means (i) any explosive or radioactive substances,
materials or wastes, and (ii) any hazardous or toxic substances, materials or
wastes, defined or regulated as such in or under, or that could reasonably be
expected to give rise to liability under, any applicable Environmental Law,
 including, without limitation, asbestos, polychlorinated biphenyls,
urea-formaldehyde insulation, gasoline or petroleum (including crude oil or any
fraction thereof) or petroleum products.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and



 

 

 

 

10

 

 

--------------------------------------------------------------------------------

 



conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements,  (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(i)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes,  loan agreements or other similar
instruments;

(ii)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(iii)all net obligations of such Person under each Hedge Agreement to which it
is a party (provided, that the amount of any net obligation under any Hedge
Agreement on any date shall be deemed to be the Hedge Termination Value thereof
as of such date);

(iv)all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);

(v)obligations (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such obligations shall have been assumed by such Person or is limited in
recourse;

(vi)all obligations of such Person under Capital Leases and all its Synthetic
Lease Obligations;

(vii)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(viii)all Guarantees of such Person in respect of any of the foregoing.

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (ii) to the extent
not otherwise described in the preceding clause (i),  Other Taxes.





 

 

 

 

11

 

 

--------------------------------------------------------------------------------

 



 

“Indemnitee” has the meaning specified in Section 11.3.

“Information” has the meaning specified in Section 11.9.

“Intellectual Property” means patents, trademarks, copyrights and any other
assets of the Borrower.

“Interest Payment Date” means the first day of each calendar quarter after the
date hereof and on the Maturity Date.

“Interest Period” means the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower that the Term Loan (or any portion of the Term Loan) bear interest
under the LIBOR Rate Option.  Subject to the last sentence of this definition,
such period shall be one, two, three, six, or, to the extent made available by
all the Lenders, twelve months.  Such Interest Period shall commence on the
effective date as set forth in Section 2.3(a).  Notwithstanding the second
sentence hereof: (a) any Interest Period that would otherwise end on a date that
is not a Business Day shall be extended to the next succeeding Business Day
unless such Business Day falls in the next calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (b) the Borrower
shall not select or convert to an Interest Period for the Term Loan (or any
portion of the Term Loan) that would end after the Maturity Date and (c) if any
Interest Period begins on the last Business Day of a month or on a day of a
month for which there is no numerically corresponding day in the month in which
such Interest Period is to end, such Interest Period shall be deemed to end on
the last Business Day of the final month of such Interest Period.

“Interest Rate Hedge” means a Hedge Agreement entered into by a Person in order
to provide protection to, or minimize the impact upon, such Person as its
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

“Interest Rate Option” means the (i) LIBOR Rate Option or (ii) Base Rate Option.

“Investment” means, with respect to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Equity Interests of another Person, (b) a loan, advance
or capital contribution to,  Guarantee or assumption of Indebtedness of, or
purchase or other acquisition of any other Indebtedness or Equity Interest in,
another Person,  including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
any Indebtedness of such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute a business unit.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“Joint Lead Arranger” means Farm Credit Services of America, PCA in its capacity
as Joint Lead Arranger.

“Joint Venture” means any Person (other than a Subsidiary or a Consolidated
Entity) in which the Parent or its Subsidiaries owns more than five percent (5%)
of such Person's Equity Interests.

“Law” means any law (including common law and Environmental Laws), constitution,
statute, treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award by or settlement agreement with any Governmental Authority.





 

 

 

 

12

 

 

--------------------------------------------------------------------------------

 



 

“Lead Arranger” means CoBank, ACB, in its capacity as Lead Arranger and Sole
Bookrunner.

“Lenders” means each of the financial institutions from time to time party
hereto as a lender and their respective successors and assigns as permitted
hereunder, each of which is referred to herein as a Lender.

“LIBOR Rate” means, with respect to any Interest Period, a rate of
interest reported by Bloomberg Information Services (or on any successor or
substitute service providing rate quotations comparable to those currently
provided by such service, as determined by the Administrative Agent from time to
time, for the purpose of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period; provided that in the event the Administrative Agent is not able
to determine the LIBOR Rate using such methodology, the Administrative Agent
shall notify the Borrower and the Administrative Agent and the Borrower will
agree upon a substitute basis for obtaining such quotations. In no event shall
the LIBOR Rate be less than zero.

“LIBOR Rate Option” means the option of the Borrower to have the Term Loan bear
interest at the rate and under the terms set forth in Section 2.2(a)(ii).

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, lien (statutory or otherwise), security interest, charge or other
encumbrance or security arrangement of any nature whatsoever, whether
voluntarily or involuntarily given, including any conditional sale or title
retention arrangement, and any assignment, deposit arrangement or lease intended
as, or having the effect of, security and any filed financing statement or other
notice of any of the foregoing (whether or not a lien or other encumbrance is
created or exists at the time of the filing).

“Loan Documents” means this Agreement, the Fee Letter, the Notes, if any, and
any other instruments, certificates or documents delivered in connection
herewith or therewith, all as amended, restated, reaffirmed, reconfirmed,
replaced, substituted or otherwise modified from time to time.

“Loan Parties” means the Borrower,  the Parent and any other Guarantors.

“Loan Request” means a request for the Term Loan that sets forth the information
required pursuant to Section 2.1(b).

“Material Adverse Change” means any circumstance or event, or series of
circumstances or events, that has or could reasonably be expected to have a
material adverse effect upon (i) the business,  properties, assets, condition
(financial or otherwise), operations, liabilities (actual or contingent) or
prospects of the Borrower or the Parent, individually, or the Consolidated
Group, taken as a whole, (ii) the legality, binding effect, validity or
enforceability of this Agreement or any other Loan Document, (iii) the ability
of the Borrower or the Parent, individually, or the Consolidated Group, taken as
a whole, to duly and punctually pay or perform any of the Obligations, or
(iv) the ability of the Administrative Agent or any Lender to enforce their
legal remedies pursuant to this Agreement or any other Loan Document.

“Material Agreement” means any agreement that would be a “material contract” as
defined in Item 601(b)(10) of Regulation S-K, promulgated pursuant to the
Securities Act of 1933, but excluding subsections (ii) and (iii) thereof.





 

 

 

 

13

 

 

--------------------------------------------------------------------------------

 



 

“Material Indebtedness” means Indebtedness (other than the Obligations) in an
aggregate principal amount exceeding the Threshold Amount.

“Material Subsidiary” means a Subsidiary of the Parent that (a) at the end of
the most recently completed fiscal year, constituted more than ten percent (10%)
of consolidated total assets (as shown on the Parent's consolidated balance
sheet) or Shareholders’ Equity or (b) accounted for more than ten percent (10%)
of the revenues of the Consolidated Group, determined on a consolidated basis,
in respect of the most recently completed fiscal year.

 “Maturity Date” means, the earlier of (i) the date of acceleration of the
Obligations in accordance with Section 9.2 and (ii) December 4,  2022.

“Maximum Rate” has the meaning specified in Section 11.14.

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee
thereof in the business of rating securities and debt.

“Multiemployer Plan” means any employee benefit plan that is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which the
Borrower or any ERISA Affiliate is then making or accruing an obligation to make
contributions or, within the preceding five (5) plan years of such Multiemployer
Plan, has made or had an obligation to make such contributions.

“Net Cash Proceeds” means:

(i)in the case of any Equity Issuance or Debt Incurrence, an amount equal to:
(a) the aggregate amount of all cash payments received by any Loan Party in
respect of such Equity Issuance or Debt Incurrence, as applicable, minus (b)
customary, bona fide, out-of-pocket direct costs incurred by such Loan Party in
connection such issuance;

(ii)with respect to any Casualty Event, an amount equal to: (a) cash payments
received by any Loan Party from such Casualty Event,  minus (b) all customary,
bona fide, out-of-pocket direct costs incurred by such Loan Party in connection
with collecting such cash payments minus (c) the principal amount of any
Indebtedness secured by such asset and that is required to be repaid in
connection therewith (to the extent such Indebtedness and any Liens securing
such Indebtedness are permitted by this Agreement); and

(iii)with respect to any Disposition, an amount equal to: (a) cash payments
received by any Loan Party from such Disposition,  minus (b) all income taxes
and other taxes assessed by a Governmental Authority as a result of such
transaction, minus (c) all customary, bona fide, out-of-pocket direct
transaction costs incurred by such Loan Party in connection with such
Disposition minus (d) the principal amount of any Indebtedness secured by such
asset and that is required to be repaid in connection therewith (to the extent
such Indebtedness and any Liens securing such Indebtedness are permitted by this
Agreement), minus (e) the amount of any holdbacks and escrows established in
connection therewith.

“Non-Consenting Lender” has the meaning specified in Section 11.1.

“Non-Material Subsidiary” means a Subsidiary that is not a Material Subsidiary.

“Notes” means, the Term Loan Notes.  





 

 

 

 

14

 

 

--------------------------------------------------------------------------------

 



 

“Obligation” means any obligation or liability of any of the Loan Parties (other
than Excluded Swap Obligations), howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due, under or in connection with this Agreement, the Notes,
if any, the Fee Letter or any other Loan Document whether to the Administrative
Agent, any of the Lenders or their Affiliates or other persons provided for
under such Loan Documents,  including interest and fees that accrue after the
commencement of any Relief Proceedings with respect to any Loan Party.

“Official Body” means (i) any Governmental Authority and (ii) any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

“Organizational Documents” means the certificate or articles of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Person.

“Other Connection Taxes” means, with respect to any Recipient,  Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in the Term Loan or Loan
Document).

“Other Information” has the meaning specified in Section 12.9.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6). 

“Parent” means Seaboard Corporation, a Delaware corporation.

“Participant” has the meaning specified in Section 11.8(d).

“Participant Register” has the meaning specified in Section 11.8(d).

“Payment In Full” means, with respect to the Obligations,  the payment in full
in cash of the Term Loan and other Obligations hereunder and the termination of
the Commitments.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor entity performing similar
functions.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code, and either (i) is sponsored or maintained by any
Loan Party or any ERISA Affiliate for employees of such Loan Party or any ERISA
Affiliate, (ii) has at any time within the preceding five (5) years been
sponsored or maintained by such



 

 

 

 

15

 

 

--------------------------------------------------------------------------------

 



Loan Party or any entity which was at such time an ERISA Affiliate for employees
of such Loan Party or of any entity which was at such time an ERISA Affiliate,
or (iii) to which any Loan Party or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five (5) plan years.

“Permitted Liens” means:

(i)Liens, if any, granted to Administrative Agent for the benefit of Lenders
pursuant to any Loan Document;

(ii)Liens for taxes, assessments, or similar charges and levies of any
Governmental Authority not yet due or which are being diligently contested in
good faith by appropriate and lawful proceedings that suspend enforcement of
such Liens and for which adequate reserves or other appropriate provisions in
accordance with GAAP have been set aside on such Loan Party’s books;

(iii)pledges or deposits made in the ordinary course of business to secure
payment of workmen's compensation, or to participate in any fund in connection
with workmen's compensation, unemployment insurance, old-age pensions or other
social security programs, other than any Lien imposed by ERISA;

(iv)Liens of mechanics, materialmen, warehousemen, carriers, suppliers,
landlords or other like Liens that are incurred in the ordinary course of
business and either (i) secure obligations that are not overdue by more than
thirty (30) days or (ii) are being diligently contested in good faith by
appropriate and lawful proceedings that suspend enforcement of such Liens and
for which adequate reserves or other appropriate provisions in accordance with
GAAP have been set aside on such Loan Party’s books;

(v)good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, trade contracts (other than Indebtedness)
or leases, not in excess of the aggregate amount due thereunder, or to secure
statutory obligations, or surety, appeal, performance or other similar bonds
required in the ordinary course of business;

(vi)encumbrances consisting of zoning restrictions, easements, right-of-way or
other encumbrances, title defects and restrictions on the use of real property
that in the aggregate are not substantial in amount and none of which materially
impairs the use of such property or the value thereof, none of which is violated
in any material respect by existing or proposed structures or land use and which
do not interfere with the ordinary conduct of the business of the applicable
Loan Party;

(vii)Liens securing Indebtedness (including renewals, extensions and
refinancings thereof) on property in existence at the time such property is
acquired by Parent or a Subsidiary of Parent in connection with an Acquisition
not prohibited herein; provided, that such Liens do not at any time encumber any
property other than the property so acquired;

(viii)Liens securing Indebtedness permitted under Section 7.1(g),  provided,
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition; 





 

 

 

 

16

 

 

--------------------------------------------------------------------------------

 



 

(ix)statutory Liens of each applicable Farm Credit Lender in its Farm Credit
Equities;

(x)Liens under UCC § 4-210, Liens in deposit accounts or in other assets in the
possession of a financial institution created under the deposit agreement,
treasury management agreement or similar agreement of any financial institution
at which a Loan Party or a Subsidiary of a Loan Party maintains a deposit
account, Liens in securities accounts or other assets in the possession of a
securities intermediary created under the account agreement of any securities
intermediary at which a Loan Party or a Subsidiary of a Loan Party maintains a
securities account and Liens in commodities accounts or in other assets in the
possession of a commodities intermediary created under the account agreement of
any commodities intermediary at which a Loan Party or a Subsidiary of a Loan
Party maintains a commodities account;

(xi)Liens on property owned by a Subsidiary, provided that such Liens secure
only obligations owing to the Parent or a wholly-owned Subsidiary;  

(xii)Liens resulting from judgments or orders not constituting an Event of
Default under Section 9.1(f); and

(xiii)Liens that do not otherwise constitute “Permitted Liens”;  provided, that
the aggregate amount of Indebtedness secured by Liens permitted by this clause
(xiii) shall not at any time exceed 15% of Consolidated Tangible Net Worth
determined at such time.

“Permitted Lines of Business” means (a) meat (including chicken, turkey, beef,
lamb and pork), poultry and seafood production, processing and marketing, (b)
ocean, ground and rail transportation and related support, (c) animal feed
production and processing, (d) flour and feed milling, (e) power production, (f)
commodity merchandising, (g) baking, (h) fruit and vegetable production and
processing, (i) sugar production and processing, (j) the production,
transportation and marketing of alternative energy products (including
bio-diesel and ethanol) and (k) the holding of cash and other marketable
investments held to generate profits or for future use by the Consolidated Group
in connection with any of the aforementioned Permitted Lines of Business.

“Person” means any natural person, corporation, company, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture,  Official Body, or any other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including an Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Plan Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

“Pricing Grid” means the table and text set forth in Schedule 1.  For purposes
of determining the Applicable Margin:

(i)The Applicable Margin shall be set at Level I until receipt of the Compliance
Certificate for the measurement period ending December 31, 2015.





 

 

 

 

17

 

 

--------------------------------------------------------------------------------

 



 

(ii)The Applicable Margin shall be recomputed as of the end of each fiscal
quarter ending after the measurement period ending on December 31, 2015 based on
the Debt to Capitalization Ratio as of such quarter end.  Any increase or
decrease in the Applicable Margin computed as of a quarter end shall be
effective no later than five (5) Business Days following the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 6.1(c).  If a Compliance Certificate is not delivered when due in
accordance with such Section 6.1(c), then the rates in Level III shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.  Notwithstanding anything
contained in this definition to the contrary, to the extent that the Applicable
Margin shall change as a result of operation of this subsection (ii), if the
Term Loan is subject to the LIBOR Rate Option, such change shall not apply to
the Term Loan until such time as the current Interest Period with respect to the
Term Loan expires.

(iii)If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Debt to Capitalization Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Debt to Capitalization Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender), an amount equal to the excess
of the amount of interest and fees that should have been paid for such period
over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender, as
the case may be, under Section 2.9, or Section 3.5, or Article VIII.    

“Prime Rate” means a variable rate of interest per annum equal to the “U.S.
prime rate” as reported on such day in the Money Rates Section of the Eastern
Edition of The Wall Street Journal, or if the Eastern Edition of The Wall Street
Journal is not published on such day, such rate as last published in the Eastern
Edition of The Wall Street Journal.  In the event the Eastern Edition of The
Wall Street Journal ceases to publish such rate or an equivalent on a regular
basis, the term “Prime Rate” shall be determined on any day by reference to such
other regularly published average prime rate for such date applicable to such
commercial banks as is acceptable to the Administrative Agent in its reasonable
discretion.  Any change in Prime Rate shall be automatic, without the necessity
of notice provided to the Borrower or any other Loan Party.

“Principal Office” means the main banking office of the Administrative Agent in
Greenwood Village, Colorado, or such other banking office as may be designated
by the Administrative Agent from time to time.

“Pro Rata Share” means, as of any date of determination, the proportion that the
outstanding principal amount the Term Loan as of such date bears to the
aggregate outstanding principal amount of the Term Loan as of such date.

“Purchase Money Security Interest” means Liens upon tangible personal property
securing loans to any Loan Party or Subsidiary of a Loan Party or deferred
payments by such Loan Party or Subsidiary for the purchase of such tangible
personal property.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of security interest becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract



 

 

 

 

18

 

 

--------------------------------------------------------------------------------

 



participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means (i) the Administrative Agent and (ii) any Lender, as
applicable.

“Related Agreements” has the meaning specified in Section 12.3(a).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relief Proceeding” means any proceeding seeking a decree or order for relief in
respect of any Person, or all or substantially all of its property, in a
voluntary or involuntary case under any applicable Debtor Relief Laws.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
 having Total Credit Exposures representing more than 50% of the Total Credit
Exposures of all Lenders.  The Total Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

“Resignation Effective Date” has the meaning specified in Section 10.8.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the Parent
or any of its Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest, or on account of any return of capital to the
Parent’s stockholders, partners or members (or the equivalent Person thereof).

“Shareholders’ Equity” means, as of any date of determination, Consolidated
shareholders’ equity of the Consolidated Group as of that date determined in
accordance with GAAP. 

“Solvent” means, with respect to any Person on any date of determination, taking
into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (ii) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (iii) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (iv) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (v) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged.  In computing the amount of contingent liabilities at
any time, it is intended that such liabilities will be computed at the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.





 

 

 

 

19

 

 

--------------------------------------------------------------------------------

 



 

“Standard & Poor’s” means Standard & Poor’s Ratings Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc., or any successor or assignee of the business
of such division in the business of rating securities and debt.

“Statutory Reserve Rate” means, if the Term Loan is subject to the LIBOR Rate
Option, with respect to the Interest Period, a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the arithmetic mean, taken over each day in such
Interest Period, of the aggregate of the maximum reserve percentages (including
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which the Administrative Agent is subject
for eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  If the Term Loan is subject to the LIBOR
Rate Option, the Term Loan shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“STF Joint Venture” means Seaboard Triumph Foods, LLC, a Delaware limited
liability company.

“Subsidiary” of any Person at any time means any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
more than 50% of the outstanding Voting Equity Interests is at such time owned,
directly or indirectly through one or more intermediaries, by such Person or one
or more of such Person’s Subsidiaries.

“Subsidiary Equity Interests” has the meaning specified in Section 5.6.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, for tax purposes or
otherwise upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).

“Tax Compliance Certificate” means a tax certificate substantially in the form
of Exhibit E-1, E-2,  E-3 or E-4 hereto, as applicable, prepared and delivered
by any Lender in accordance with Section 3.2(f).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority,  including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” has the meaning specified in Section 2.1.

“Term Loan Commitment” means, as to any Lender at any time, the amount initially
set forth opposite its name on Schedule 1.1(B), as such Commitment is thereafter
assigned or modified and “Term Loan Commitments” means the aggregate Term Loan
Commitments of all of the Lenders.  As of the Closing Date, the aggregate amount
of the Term Loan Commitments of the Lenders is $500,000,000.





 

 

 

 

20

 

 

--------------------------------------------------------------------------------

 



 

“Term Loan Facility” means the Term Loan facility established pursuant to
Section 2.1. 

“Term Loan Notes” means the promissory notes of the Borrower substantially in
the form of Exhibit B.

“Termination Date” means the date as of which all of the following shall have
occurred:  (a) all Commitments under this Agreement have terminated, and (b) all
Obligations have been paid in full (other than contingent indemnification
obligations).

“Threshold Amount” means $50,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the outstanding Pro
Rata Share of the Term Loan of such Lender at such time.

“UCC” means the Uniform Commercial Code as in effect in the State of Colorado.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Voting Equity Interests” means Equity Interests normally entitled to vote for
the election of one or more directors or trustees (regardless of any contingency
that does or may suspend or dilute the voting rights).

“Voting Participant” has the meaning specified in Section 11.8(d).

“Voting Participant Notice” has the meaning specified in Section 11.8(d).

“Withholding Agent” means (i) the Borrower or any other Loan Party and (ii) the
Administrative Agent.

1.2Construction.  Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents:  (a) references to the plural include the
singular, the plural, the part and the whole; (b) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”; (c) the words “hereof,” “herein,” “hereunder,” “hereto” and similar
terms in this Agreement or any other Loan Document refer to this Agreement or
such other Loan Document as a whole; (d) article, section, subsection, clause,
schedule and exhibit references are to this Agreement or other Loan Document, as
the case may be, unless otherwise specified; (e) reference to any Person
includes such Person’s successors and assigns; (f) reference to any agreement,
 including this Agreement and any other Loan Document together with the
schedules and exhibits hereto or thereto, document or instrument means such
agreement, document or instrument as amended, modified, supplemented, replaced,
substituted for, superseded or restated at any time and from time to time; (g)
relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; (h) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties,  including cash, securities,



 

 

 

 

21

 

 

--------------------------------------------------------------------------------

 



accounts and contract rights; (i) section headings herein and in each other Loan
Document are included for convenience and shall not affect the interpretation of
this Agreement or such Loan Document;  (j) any pronoun shall include the
corresponding masculine, feminine and neuter terms; (k) reference to any Law or
regulation herein shall refer to such Law or regulation as amended, modified or
supplemented from time to time; (l) the word “will” shall be construed to have
the same meaning and effect as the word “shall”; and (m) unless otherwise
specified, all references herein to times of day shall be references to Denver,
Colorado time.

1.3Accounting Principles.  Except as otherwise provided in this Agreement, all
computations and determinations as to accounting or financial matters (including
financial ratios and other financial covenants) and all financial statements to
be delivered pursuant to this Agreement shall be made and prepared in accordance
with GAAP (including principles of consolidation where appropriate), applied on
a consistent basis and, except as expressly provided herein, in a manner
consistent with that used in preparing audited financial statements in
accordance with Section 6.1(b) and all accounting or financial terms have the
meanings ascribed to such terms by GAAP;  provided, however, that all accounting
terms used in Article VIII (and all defined terms used in the definition of any
accounting term used in Article VIII)  have the meaning given to such terms (and
defined terms) under GAAP as in effect on the date hereof applied on a basis
consistent with those used in preparing the financial statements referred to in
Section 5.10.  In the event of any change after the date hereof in GAAP, and if
such change would affect the computation of any of the financial covenants set
forth in Section VIII, then the parties hereto agree to endeavor, in good faith,
to agree upon an amendment to this Agreement that would adjust such financial
covenants in a manner that would preserve the original intent thereof, but would
allow compliance therewith to be determined in accordance with the Borrower’s
financial statements at that time, provided that until so amended such financial
covenants shall continue to be computed in accordance with GAAP prior to such
change therein.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein,  Indebtedness of Parent and its Subsidiaries shall
be deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

1.4UCC Terms.  Terms defined in the UCC in effect on the Closing Date and not
otherwise defined herein shall, unless the context otherwise indicates, have the
meanings provided by those definitions.  Subject to the foregoing, the term
“UCC” refers, as of any date of determination, to the UCC then in effect.

1.5Rounding.  Any financial ratios required to be maintained pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio or percentage is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

1.6Covenant Compliance Generally.  For purposes of determining compliance under
Article VIII,  any amount in a currency other than Dollars will be converted to
Dollars in a manner consistent with that used in the most recent annual
financial statements of Parent and its Subsidiaries delivered pursuant to
Section 6.1(b).  Notwithstanding the foregoing, for purposes of determining
compliance with Article VII, with respect to any covenant with respect to the
amount of Indebtedness or investment in a currency other than Dollars, no breach
of any basket contained therein shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or investment is incurred; provided, that for the avoidance of
doubt, the result of any changes in rates of exchange occurring after the time
such Indebtedness or investment is incurred shall otherwise apply in all other
cases, including determining whether any additional Indebtedness or 



 

 

 

 

22

 

 

--------------------------------------------------------------------------------

 



investment may be incurred at any time in accordance with Article VII and for
purposes of calculating financial ratios in accordance with Article VIII. 

 

1.7Administration of Rates.    The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “LIBOR Rate” or with respect to any comparable or
successor rate thereto.

 

II. CREDIT FACILITY

2.1Term Loan.

(a)Term Loan Commitments.  Subject to the terms and conditions hereof, and
relying upon the representations and warranties of the Loan Parties set forth
herein and in the other Loan Documents, each Lender severally agrees to make a
single term loan (the “Term Loan”)  to the Borrower on the Closing Date in such
principal amount as the Borrower shall request up to, but not exceeding the
lesser of (i) such Lender’s Term Loan Commitment or (ii) such Lender’s Pro Rata
Share of the Term Loan.

(b)Loan Request.  The Borrower shall request the Lenders to make the Term Loans
by delivering to the Administrative Agent, not later than 11:00 a.m., (i) three
(3) Business Days prior to the expected Closing Date if the Borrower is
requesting that the Term Loan be subject to the LIBOR Rate Option; and (ii) one
(1) Business Day prior to the expected Closing Date if the Borrower is
requesting that the Term Loan be subject to the Base Rate Option, a duly
completed Loan Request.  Such Loan Request shall be subject to the occurrence of
the Closing Date but otherwise shall be irrevocable and shall specify (x) the
Interest Period, if applicable, and (y) whether the Term Loan shall be subject
to the LIBOR Rate Option or the Base Rate Option.

(c)Nature of Lenders’  Obligations with Respect to the Term Loan.  The failure
of any Lender to make the Term Loan shall not relieve any other Lender of its
obligations to make the Term Loan nor shall it impose any additional liability
on any other Lender hereunder.  The Lenders shall have no obligation to make the
Term Loan or any other loan hereunder after the Closing Date.  The Term Loan
Commitments are not revolving commitments, and the Borrower shall not have the
right to repay and reborrow under Section 2.1. 

(d)Single Advance.  The entire amount of the Term Loan shall be advanced as a
single advance and any principal amount of the Term Loan repaid may not be
readvanced.

(e)Repayment of Term Loan.  In addition to any prepayments or repayments made
pursuant to Sections 2.9 and 2.10, the Borrower shall repay the aggregate
outstanding principal balance of the Term Loan in quarterly principal payments
on the dates and in the amounts set forth in Schedule
2.1 hereto.  Notwithstanding anything herein to the contrary, the entire
outstanding principal balance of the Term Loan shall be due and payable in full
in cash on the Maturity Date.

2.2Interest Rate Provisions.  The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Term Loan,  it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Periods to apply to any portion or portions of the Term Loan at any
time outstanding and may convert the Interest Rate Option with respect to the
entire amount of Term Loan at any time outstanding; provided that there shall
not be at any one time 



 

 

 

 

23

 

 

--------------------------------------------------------------------------------

 



outstanding more than seven (7) Interest Periods, and provided,  further, that
if a Default or an Event of Default or Default has occurred and is continuing,
the Borrower may not convert to the LIBOR Rate Option. If at any time the
designated rate applicable to the Term Loan made by any Lender exceeds the
Maximum Rate, the rate of interest on such Lender’s Pro Rata Share of the Term
Loan shall be limited to such Lender’s Maximum Rate.

(a)Interest Rate Options. Subject to the limitations set forth in Section 3.4,
the Borrower shall have the right to select from the following Interest Rate
Options applicable to the Term Loan:

(i)Base Rate Option:  An option to pay interest at a fluctuating rate per annum
equal to the Base Rate in effect as of any date of determination plus the
Applicable Margin as of such date; or

(ii)LIBOR Rate Option:  An option to pay interest at a fluctuating rate per
annum equal to the Adjusted LIBOR Rate with respect to the applicable Interest
Period and as in effect as of any date of determination plus the Applicable
Margin as of such date.

(b)Day Count Basis.  Interest and fees shall be calculated on the basis of a
360-day year for the actual number of days elapsed (which results in more
interest or fees, as the case may be, being paid than if calculated on the basis
of a 365-day year).  The date of funding or conversion of the Term Loan from the
LIBOR Rate Option to the Base Rate Option and the first day of an Interest
Period shall be included in the calculation of interest.  The date of payment of
the Term Loan and the last day of an Interest Period shall be excluded from the
calculation of interest; provided, if the Term Loan is repaid on the same day
that it is made, one (1) day’s interest shall be charged.

2.3Interest Periods.  In order to convert from one Interest Rate Option to the
other Interest Rate Option, continue the Term Loan under the LIBOR Rate Option
or convert or select a different Interest Period for all or any portion of the
Term Loan, the Borrower shall deliver to the Administrative Agent a duly
completed, written request therefor substantially in the form of
Exhibit C (each, a “Conversion or Continuation Notice”) not later than 11:00
a.m. at least three (3) Business Days prior to the proposed effective date of
such conversion or continuation.  The Conversion or Continuation Notice shall
specify (i)  if the LIBOR Rate Option is to be converted or continued, the last
day of the current Interest Period for the Term Loan (or portion of the Term
Loan),  (ii) the proposed effective date of such conversion or continuation
(which shall be a Business Day), (iii)  whether the Borrower is requesting a
continuation of the LIBOR Rate Option,  a conversion from one Interest Rate
Option to the other Interest Rate Option or an Interest Period conversion is
requested,  (iv) if a continuation of or conversion to the LIBOR Rate Option is
requested, the requested Interest Period with respect to the remaining Term Loan
and (v) if an Interest Period  conversion for all or any portion of the Term
Loan is requested, the amount of the Term Loan for which such Interest Period is
to apply.  In addition, the following provisions shall apply to any continuation
of or conversion of any Interest Rate Option:

(a)Commencement of Interest Period.  If the Term Loan is initially made under
the LIBOR Rate Option, is converted to or continued at the LIBOR Rate Option, or
an Interest Period for all or any portion of the Term Loan is converted, the
Interest Period shall commence on the Closing Date, date of conversion to the
LIBOR Rate Option, or date of conversion of the Interest Period, as applicable,
and, in the case of immediately successive Interest Periods, each successive
Interest Period shall commence on the date on which the immediately preceding
Interest Period expires.  Upon a conversion from the LIBOR Rate Option



 

 

 

 

24

 

 

--------------------------------------------------------------------------------

 



to the Base Rate Option, interest at the Base Rate Option shall commence on the
last day of the existing Interest Period.

(b)Selection of Interest Rate Options.  If the Borrower elects to continue the
Term Loan under the LIBOR Rate Option but fails to select a new Interest Period
to apply thereto, then a one month Interest Period automatically shall
apply.  If the Borrower fails to duly request the continuation under the LIBOR
Rate Option on or before the date specified and otherwise in accordance with the
provisions of this Section 2.3, then the Interest Rate Option automatically
shall be converted to the Base Rate Option.

2.4Making of the Term Loan.

(a)Notifications and Payments.  Prior to the Closing Date, the Administrative
Agent shall notify the Lenders of the apportionment among the Lenders of the
Term Loan as determined by the Administrative Agent in accordance with this
Section 2.4. Each applicable Lender shall remit the principal amount of their
Pro Rata Share of the Term Loan to the Administrative Agent such that the
Administrative Agent is able to, and the Administrative Agent shall, to the
extent the Lenders have made funds available to it for such purpose and subject
to the terms and conditions of Section 2.1 fund the Term Loan to the Borrower in
U.S. Dollars and immediately available funds to the Borrower’s account specified
in the Loan Request prior to 2:00 p.m. on the Closing Date.

(b)Pro Rata Treatment of Lenders.  The aggregate amount of the Term Loan shall
be allocated to each Lender according to such Lender’s Pro Rata Share thereof,
and each selection of or conversion to any Interest Rate Option and each payment
or prepayment by the Borrower with respect to principal and interest due from
the Borrower hereunder to the Lenders shall (except as otherwise may be provided
with respect to a  Defaulting Lender and except as provided in Section 3.1 or
Section 3.6)  be payable ratably among the Lenders  in accordance with the
amount of principal and interest then due or payable such Lenders as set forth
in this Agreement.

(c)Presumptions by the Administrative Agent.  Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed Closing Date that
such Lender will not make available to the Administrative Agent such Lender’s
share of the Term Loan, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.1,  and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the Term
Loan available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate then applicable under the Base Rate Option.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.  If the Borrower and such Lender pay such interest for the
same period, the Administrative Agent promptly shall remit to the Borrower the
amount of interest paid by Borrower for such overlapping period.  Nothing in
this Section 2.4(c) or elsewhere in this Agreement or the other Loan Documents,
 including the provisions of Section 2.14, shall be deemed to require the



 

 

 

 

25

 

 

--------------------------------------------------------------------------------

 



Administrative Agent (or any other Lender) to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its commitments
hereunder or to prejudice any rights that the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

2.5Fees.  The Borrower agrees to pay to the Administrative Agent such fees as
agreed to in the Fee Letter.

2.6Notes.  The obligation of the Borrower to repay the aggregate unpaid
principal amount of the portion of the Term Loan made to it by each Lender,
together with interest thereon, shall, at the request of the applicable Lender,
be evidenced by a Term Loan Note dated as of the Closing Date payable to the
order of such Lender in a face amount equal to the Term Loan Commitment of such
Lender. The Borrower hereby unconditionally promises to pay, to the order of
each of the Lenders and the Administrative Agent, as applicable, the Term Loan
and other Obligations as provided in this Agreement and the other Loan
Documents.

2.7Payments.

(a)Payments Generally.  All payments and prepayments to be made in respect of
principal, interest, and fees referred to in Section 2.5 or other fees or
amounts due from the Borrower hereunder shall be payable prior to 11:00 a.m. on
the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue.  Such payments shall be made to the Administrative Agent at
the Principal Office for the account of Lenders to which they are owed, in each
case in U.S. Dollars and in immediately available funds. The Administrative
Agent shall promptly distribute such amounts to the applicable Lenders in
immediately available funds.  The Administrative Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Term Loan and other amounts owing under this Agreement and shall
be deemed an “account stated.”

(b)Payments by the Borrower; Presumptions by the Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, as the case may be, the amount due.  In such event,
if the Borrower has not in fact made such payment, then each of the Lenders, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

2.8Interest Payment Dates.  If the Term Loan is subject to the Base Rate Option,
interest on the Term Loan shall be due and payable in arrears on each Interest
Payment Date.  If the Term Loan is subject to the LIBOR Rate Option, interest on
the Term Loan shall be due and payable on the last day of each Interest Period
for the Term Loan and, if such Interest Period is longer than three (3) months,
also on the date that is the three-month anniversary of the first day of such
Interest Period.  Interest on mandatory prepayments of principal under Section
2.10 shall be due on the date such mandatory



 

 

 

 

26

 

 

--------------------------------------------------------------------------------

 



prepayment is due.  Interest on the principal amount of the Term Loan or other
monetary Obligation shall be due and payable on demand after such principal
amount or other monetary Obligation becomes due and payable (whether on the
stated Maturity Date, upon an accelerated Maturity Date or otherwise).

2.9Voluntary Prepayments and Reduction of Commitments.

(a)Right to Prepay.  The Borrower shall have the right at its option from time
to time to prepay the Term Loan in whole or part without premium or
penalty.  Whenever the Borrower desires to prepay any part of the Term Loan, it
shall provide a prepayment notice to the Administrative Agent by 11:00 a.m.  at
least (A) three (3) Business Days prior to the date of prepayment if the Term
Loan is subject to the LIBOR Rate Option or (B) one (1) Business Day prior to
the date of prepayment if the Term Loan is subject to the Base Rate Option,
setting forth the following information:

(i)the date, which shall be a Business Day, on which the proposed prepayment is
to be made; and

(ii)the total principal amount of such prepayment, which shall not be less than
the lesser of the following: (A) the then outstanding principal amount of the
Term Loan, or (B) $10,000,000 (provided, that the amount of any prepayment to
which this Section 2.9(a)(iii)(B) applies shall be in integral multiples of
$1,000,000).

Except as otherwise expressly provided herein with respect to
refinancings, all prepayment notices shall be irrevocable.  The principal amount
of the Term Loan to be prepaid, together with interest on such principal amount,
shall be due and payable on the date specified in such prepayment notice as the
date on which the proposed prepayment is to be made.  All prepayments of the
Term Loan permitted pursuant to this Section 2.9 shall be applied to the unpaid
installments of principal of the Term Loan as the Borrower may direct. Any
prepayment hereunder shall include all interest and fees due and payable with
respect to the Term Loan and shall be subject to the Borrower’s Obligation to
indemnify the Lenders under Sections 3.1,  3.5 and  11.3).    Notwithstanding
the foregoing, any prepayment notice delivered in connection with any proposed
refinancing of all of the Term Loan Facility may be, if expressly so stated in
the applicable prepayment notice, contingent upon the consummation of such
refinancing, and (i) the repayment date therefor may be amended from time to
time by notice from the Borrower to the Administrative Agent and/or (ii) such
prepayment notice may be revoked by the Borrower in the event such refinancing
is not consummated (provided that the failure of such contingency shall not
relieve the Borrower from its obligations in respect thereof under Section 3.5).

2.10Mandatory Prepayments

(a)Disposition of Assets.  (i) If no Event of Default has occurred and is
continuing, not later than 365 days following any Disposition permitted under
Section 7.7(g) or any other Disposition not expressly permitted by Section 7.7,
the Borrower shall prepay Obligations in an aggregate amount equal to 100% of
the Net Cash Proceeds of such Disposition to the extent the aggregate amount of
such Net Cash Proceeds (excluding Net Cash Proceeds of less than $10,000,000
received from any Disposition or series of related Disposition) exceed
$150,000,000 during any fiscal year, and (ii) if an Event of Default has
occurred and is continuing, not later than one (1) Business Day following any
Disposition permitted under Section 7.7(g) or any other Disposition not
expressly permitted by Section 7.7, the Borrower shall prepay Obligations in an
aggregate amount equal to 100% of the Net Cash Proceeds of such Disposition to
the extent the aggregate amount of such Net Cash Proceeds (excluding Net Cash



 

 

 

 

27

 

 

--------------------------------------------------------------------------------

 



Proceeds of less than $10,000,000 received from any Disposition or series of
related Disposition) exceed $150,000,000 during any fiscal
year.  Notwithstanding anything herein to the contrary, no such mandatory
prepayment shall constitute or be deemed to constitute a cure of any Default or
Event of Default arising as a result of the Disposition giving rise to such
prepayment obligation. Notwithstanding the foregoing and provided no Event of
Default has occurred and is continuing, such prepayment shall not be required to
the extent the Parent designates such Net Cash Proceeds to purchase assets (or
to fund an Acquisition, the target of which has assets) used or useful in the
business of the Loan Parties or a Subsidiary of a Loan Party within 365 days
after the receipt of such Net Cash Proceeds and such Net Cash Proceeds are used
for such purpose within 365 days after such designation; provided that the
Borrower notifies the Administrative Agent in writing of such Loan Party’s
intent to reinvest and of the completion of such reinvestment at the time such
Net Cash Proceeds are designated for reinvestment and when such reinvestment
occurs, respectively.

(b)Casualty Events. (i) If no Event of Default has occurred and is continuing,
not later than 365 days following the receipt by any Loan Party of the proceeds
of insurance, condemnation award, or other compensation in respect of any
Casualty Event or series of related Casualty Events affecting any property of
any Loan Party, the Borrower shall prepay or cause such other Loan Party to
prepay Obligations in an aggregate amount equal to 100% of the Net Cash Proceeds
of such Casualty Event(s) not theretofore applied to the repair or replacement
of such property to the extent such non-applied proceeds exceed $100,000,000
during any fiscal year, and (ii) if an Event of Default has occurred and is
continuing, not later than one (1) Business Day following the receipt by any
Loan Party of the proceeds of insurance, condemnation award, or other
compensation in respect of any Casualty Event or series of related Casualty
Events affecting any property of any Loan Party, the Borrower shall prepay or
cause such other Loan Party to prepay Obligations in an aggregate amount equal
to 100% of the Net Cash Proceeds of such Casualty Event(s). Notwithstanding the
foregoing and provided no Event of Default has occurred and is continuing, such
prepayment shall not be required to the extent the Parent designates the Net
Cash Proceeds of such Casualty Event to be applied to repair, replace or
purchase assets (or to fund an Acquisition, the target of which has assets) used
or useful in the business of the Loan Parties or a Subsidiary of the Loan
Parties within 365 days of the receipt of such Net Cash Proceeds and such Net
Cash Proceeds are used for such purpose within 365 days after such designation;
provided that the Borrower notifies the Administrative Agent in writing of such
Loan Party’s intent to reinvest and of the completion of such reinvestment at
the time such Net Cash Proceeds are designated for reinvestment and when such
reinvestment occurs, respectively.

(c)Equity Issuances.  Immediately upon any Equity Issuance other than Equity
Issuances expressly permitted under clauses (a) and (b) of Section 7.12, the
Borrower shall prepay Obligations in an aggregate amount equal to 100% of the
Net Cash Proceeds of such Equity Issuance,  provided that, notwithstanding the
foregoing, the Borrower shall not be required to make a prepayment under this
clause to the extent that (i) the Borrower advises the Administrative Agent at
the time of the relevant event that it intends to use such Net Cash Proceeds to
finance one or more Acquisitions in accordance with Section 7.6, (ii) such Net
Cash Proceeds are held by the Borrower in a segregated investment or other
account until so used to finance one or more acquisitions as contemplated above,
and (iii) such Net Cash Proceeds are in fact so applied to such acquisition(s)
within 30 days of such event or applied to the prepayment of Commitments as
provided above.

(d)Debt Incurrence.  Immediately upon the receipt of the Net Cash Proceeds of
any Debt Incurrence,  other than a Debt Incurrence permitted under Section 7.1,
the Borrower



 

 

 

 

28

 

 

--------------------------------------------------------------------------------

 



shall prepay Obligations in an amount equal to 100% of the amount of such Net
Cash Proceeds.  Notwithstanding anything herein to the contrary, any such
prepayment shall not constitute or be deemed to be a cure of any Default or
Event of Default arising as a result of such Debt Incurrence.

(e)Application of Prepayments.  All prepayments pursuant to this Section
2.10 shall be applied to prepay the remaining scheduled installments of
principal of the Term Loan as the Borrower may direct.

(f)Interest Payments; Application Among Interest Rate Options.  All prepayments
pursuant to this Section 2.10 shall be accompanied by accrued and unpaid
interest upon the principal amount of each such prepayment.  In accordance with
Section 3.5, the Borrower shall indemnify the Lenders for any loss or expense,
including loss of margin, incurred with respect to any such prepayments applied
against the Term Loan if the Term Loan is subject to the LIBOR Rate Option on
any day other than the last day of the applicable Interest Period.

2.11Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
or by any other non-pro rata source or otherwise, obtain payment in respect of
any principal of or interest on its Pro Rata Share of the Term Loan or other
Obligations hereunder resulting in such Lender receiving payment of a proportion
of the aggregate amount of the Term Loan and accrued interest thereon or other
such obligations greater than its Pro Rata Share of the amount such Lender is
entitled hereunder, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Term Loan and such other obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Pro Rata Share of the Term Loan and other amounts owing them,
provided that:

(a)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without interest
other than interest or other amounts, if any, required by Law (including court
order) to be paid by the Lender or the holder making such purchase; and

(b)the provisions of this Section 2.11 shall not be construed to apply to
(x) any payment (including the application of funds arising from the existence
of a Defaulting Lender) made by the Loan Parties pursuant to and in accordance
with the express terms of the Loan Documents or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in its
Pro Rata Share of the Term Loan to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 2.11 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation. This Section 2.11 shall not apply to any action
taken by any Farm Credit Lender with respect to any Farm Credit Equities held by
the Borrower,  including pursuant to Section 9.2(c).





 

 

 

 

29

 

 

--------------------------------------------------------------------------------

 



 

2.12Defaulting Lenders.

(a)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender,  to the extent
permitted by applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
 Defaulting Lender pursuant to Section 9.2(c) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first,  to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder;  second,  to the payment of any amounts owing to the Lenders as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement;  third, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fourth,  to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction.  Any
payments, prepayments or other amounts paid or payable to a  Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(b)Defaulting Lender Cure.  If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will cease to be a Defaulting Lender;  provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

2.13CoBank Capital Plan.

(a)Each party hereto acknowledges that the bylaws and capital plan (as each may
be amended from time to time) of each Farm Credit Lender shall govern (i) the
rights and obligations of the parties with respect to the Farm Credit Equities
and any patronage refunds or other distributions made on account thereof or on
account of the Borrower's patronage with such Farm Credit Lender, (ii) the
Borrower's eligibility for patronage distributions from each Farm Credit Lender
(in the form of equities and cash) and (iii) patronage distributions, if any, in
the event of a sale of a participation interest.

(b)Each party hereto acknowledges that pursuant to the Farm Credit Act of 1971
(as amended or otherwise modified from time to time) each applicable Farm Credit
Lender



 

 

 

 

30

 

 

--------------------------------------------------------------------------------

 



has a statutory first Lien on its Farm Credit Equities, as the case may be, that
the Borrower may now own or hereafter acquire, which statutory Lien shall be for
each applicable Farm Credit Lender’s sole and exclusive benefit. Notwithstanding
anything herein or in any other Loan Document to the contrary, the Farm Credit
Equities shall not constitute security for the Obligations due to any other
Lender. To the extent that any of the Loan Documents create a Lien on the Farm
Credit Equities of the applicable Farm Credit Lender or on patronage accrued by
the applicable Farm Credit Lender for the account of the Borrower or proceeds
thereof, such Lien shall be for each applicable Farm Credit Lender’s sole and
exclusive benefit and shall not be subject to pro rata sharing hereunder.
Neither the Farm Credit Equities nor any accrued patronage thereon shall be
offset against the Obligations, except that, in the event of an Event of
Default, each applicable Farm Credit Lender may elect to apply the cash portion
of any patronage distribution or retirement of equity to amounts due under this
Agreement. The Borrower acknowledges that any corresponding tax liability
associated with such application is the sole responsibility of the Borrower. No
applicable Farm Credit Lender shall have any obligation to retire its Farm
Credit Equities at any time, including during the continuance of any Default or
Event of Default, either for application to the Obligations or otherwise.

III. INCREASED COSTS; TAXES; ILLEGALITY; INDEMNITY

3.1Increased Costs.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate);

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (ii) through (iv) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its portion of the Term Loan,  Commitment,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or portion of the
Term Loan made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining the Term Loan, or to increase the cost to such Lender, or to reduce
the amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or other Recipient, the Borrower will pay to such Lender
or other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Term Loan made by such
Lender to a level below that which such Lender or such Lender’s holding company
could



 

 

 

 

31

 

 

--------------------------------------------------------------------------------

 



have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in this Section 3.1, together with the computation
thereof in reasonable detail, and delivered to the Borrower shall be conclusive
absent manifest error.  The Borrower shall pay such Lender, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 3.1 shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 3.1 for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six (6) month period referred to above shall be extended to include the period
of retroactive effect thereof).

3.2Taxes.

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable Law.  If any applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.2)  the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)Payment of Other Taxes by the Borrower.  The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.  

(c)Indemnification by the Borrower.  The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
3.2)  payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability, together with the
computation thereof in reasonable



 

 

 

 

32

 

 

--------------------------------------------------------------------------------

 



detail, delivered to the Borrower by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender shall be conclusive absent manifest error.  Each of the Loan Parties
shall, and does hereby agree to, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within ten (10)
days after demand therefor, for any amount which a Lender for any reason fails
to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.2(d) below.

(d)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
applicable Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.8 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability, together with the computation thereof in reasonable detail,
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (d).

(e)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 3.2, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. 

(f)Status of Lenders.    

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.2(f)(ii)(A),  (f)(ii)(B) and (f)(ii)(D) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower: 





 

 

 

 

33

 

 

--------------------------------------------------------------------------------

 



 

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable: 

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document,  IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)executed originals of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a Tax Compliance
Certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) executed originals of IRS Form W-8BEN; or

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
Tax Compliance Certificate,  IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a Tax Compliance Certificate on behalf of each such direct and indirect
partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those



 

 

 

 

34

 

 

--------------------------------------------------------------------------------

 



contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.2 (including by
the payment of additional amounts pursuant to this Section 3.2), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.2 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

3.3Illegality.    If any Lender determines that any Change in Law has made it
unlawful for any Lender to make, maintain or fund the Term Loan under the LIBOR
Rate Option, or to determine or charge interest rates based upon the LIBOR Rate
Option, or if any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on written notice thereof by such
Lender to the Borrower through the Administrative Agent, any obligation of such
Lender to make or continue the Term Loan based upon the LIBOR Rate Option or to
convert from the Base Rate Option to the LIBOR Rate Option shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert from the LIBOR Rate
Option to the Base Rate Option, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain the Term Loan under
the LIBOR Rate Option to such day, or immediately, if such Lender may not
lawfully continue to maintain the Term Loan under the LIBOR Rate Option.  Upon
any such prepayment or conversion, the Borrower 



 

 

 

 

35

 

 

--------------------------------------------------------------------------------

 



shall also pay accrued and unpaid interest and all other amounts payable by
Borrower under this Agreement on the amount so prepaid or converted.

3.4LIBOR Rate Option Unavailable; Interest After Default.

(a)Adjusted LIBOR Rate Unavailable.  If prior to the commencement of any
Interest Period proposed to be subject to the LIBOR Rate Option:  

(i)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that either Dollar deposits are not being
offered to banks in the London interbank LIBOR Rate market or that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBOR Rate for such
Interest Period; or

(ii)the Required Lenders determine (which determination shall be conclusive and
binding absent manifest error) that the Adjusted LIBOR Rate for such Interest
Period will not adequately and fairly reflect the cost to the lenders of making
or maintaining the Term Loan for such Interest Period;  

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (x) any request to convert from the Base Rate
Option to, or continue under the LIBOR Rate Option shall be ineffective, and (y)
the Base Rate Option shall apply to the Term Loan upon the expiration of the
Interest Period applicable thereto.

(b)Default Rate. To the extent permitted by Law, immediately upon the occurrence
and during the continuation of an Event of Default under clause (a) or (k) of
Section 9.1, or immediately after written demand by the Required Lenders to the
Administrative Agent after the occurrence and during the continuation of any
other Event of Default, then the principal amount of all Obligations shall bear
interest at the Default Rate.  The Borrower acknowledges that the increase in
rates referred to in this Section 3.4(b) reflects, among other things, the fact
that the Term Loan or other amounts have become a substantially greater risk
given their default status and that the Lenders are entitled to additional
compensation for such risk; and all such interest shall be payable by the
Borrower upon demand by the Administrative Agent. 

3.5Indemnity.  Upon demand of any Lender (with a copy to the Administrative
Agent and showing the computation thereof in reasonable detail)  from time to
time, if the Term Loan is or has been subject to the LIBOR Rate Option, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of the Term Loan on a day
other than the last day of the Interest Period for the Term Loan (or any portion
of the Term Loan) (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make its share of the Term Loan)  to prepay, borrow, continue or
convert the Term Loan on the date or in the amount notified by the Borrower; or

(c)any assignment of the Term Loan on a day other than the last day of the
applicable Interest Period therefor as a result of a request by the
Borrower pursuant to Section 3.6;



 

 

 

 

36

 

 

--------------------------------------------------------------------------------

 



including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain the Term Loan or from fees payable to terminate
the deposits from which such funds were obtained. The Borrower shall also pay
any customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.5, if the Term Loan is subject to the LIBOR Rate Option, each
Lender shall be deemed to have funded the Term Loan at the LIBOR Rate by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not the Term
Loan was in fact so funded.

3.6Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.1, or requires any Loan Party to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.2, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Pro Rata Share
of the Term Loan hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.1 or Section 3.2, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under
Section 3.1, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.2 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.6(a) above or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.8), all of its interests,
rights (other than its existing rights to payments pursuant to Section 3.1 or
3.2) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

(i)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.8;

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Pro Rata Share of the Term Loan, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.5) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 3.1 or payments required to be made pursuant to Section 3.2, such
assignment will result in a reduction in such compensation or payments
thereafter;





 

 

 

 

37

 

 

--------------------------------------------------------------------------------

 



 

(iv)such assignment does not conflict with applicable Law; and

(v)in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

3.7Survival.    Each party’s obligations under this Article 2.13(a) shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

IV. CONDITIONS PRECEDENT TO CLOSING

The obligation of each Lender to make the Term Loan at the Closing Date, or on
such subsequent date as the parties may agree, is subject to the performance by
each of the Loan Parties of its Obligations to be performed hereunder at or
prior to the making of the Term Loan and to the satisfaction of the following
further conditions:

4.1Deliveries.  On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:

(a)a certificate of each of the Loan Parties signed by a Compliance Officer of
each such Loan Party, dated the Closing Date stating that (i) all
representations and warranties of the Loan Parties set forth in this Agreement
(including without limitation the representation as to solvency of the Loan
Parties set forth in Section 5.18), are true and correct in all material
respects as of such date (unless such representations and warranties relate to
another specific date, in which event they are true and correct in all material
respects as of such other specific date), (ii) the Loan Parties are in
compliance with each of the covenants and conditions hereunder, (iii) no Event
of Default or Default exists, and (iv) no Material Adverse Change has occurred
since the date of the last audited financial statements of the Parent delivered
to the Administrative Agent;

(b)a certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (i) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (ii) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (iii)
copies of its Organizational Documents as in effect on the Closing Date
certified by the appropriate state official where such documents are filed in a
state office (if so filed or required to be so filed) together with certificates
from the appropriate state officials as to the continued existence and good
standing or existence (as applicable) of each Loan Party in each state where
organized and in which it maintains its chief executive office;

(c)this Agreement and each of the other Loan Documents signed by an Authorized
Officer;  

(d)customary written opinions of counsel for the Loan Parties, duly executed
(including any local counsel, if applicable), dated the Closing Date and in form
and substance reasonably acceptable to the Administrative Agent;





 

 

 

 

38

 

 

--------------------------------------------------------------------------------

 



 

(e)evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect;

(f)a duly completed Compliance Certificate as of the last day of the fiscal
quarter of Parent most recently ended prior to the Closing Date,  signed by a
Compliance Officer of Parent;

(g)a duly completed, executed Loan Request,  including notice of election as to
Interest Periods (if applicable);

(h)evidence that the Borrower has made a minimum equity investment of in each
Farm Credit Lender as required under Section 6.9;

(i)all material governmental and third-party consents required to effectuate the
transactions contemplated hereby;

(j)a  Lien search with respect to the Borrower and each other Loan Party, in
scope satisfactory to the Administrative Agent and with results showing no Liens
other than Permitted Liens and otherwise satisfactory to the Administrative
Agent;

(k)an executed direction to pay proceeds letter with respect to any proceeds of
the Term Loan being disbursed to third parties;

(l)such financial statements, budgets, forecasts and other financial information
as to the Loan Parties as the Administrative Agent or any other Lender may have
reasonably required prior to the Closing Date;  

(m)at least five (5) Business Days prior to the Closing Date, all documentation
and other information requested by (or on behalf of) the Administrative Agent or
any Lender in order to comply with requirements of applicable Anti-Terrorism
Laws or Anti-Corruption Laws,  including, without limitation, the USA PATRIOT
Act;

(n)all documents in connection with the STF Joint Venture as the Administrative
Agent or its counsel may reasonably request; and

(o)such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.

4.2Payment of Fees.    The Borrower shall have paid all fees and expenses
payable on or before the Closing Date or such subsequent date as the parties may
agree (to the extent then invoiced) as required by this Agreement, the Fee
Letter or any other Loan Document.

V. REPRESENTATIONS AND WARRANTIES

The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:

5.1Organization and Qualification.  Each Loan Party and each Material Subsidiary
(a) is a corporation, partnership, limited liability company or other entity, in
each case duly organized, validly existing and in good standing (if applicable)
under the Laws of its jurisdiction of organization specified on Schedule 5.1,
 (b) has the lawful power to own or lease its properties and to



 

 

 

 

39

 

 

--------------------------------------------------------------------------------

 



engage in the business it presently conducts or proposes to conduct, and (c) is
duly licensed or qualified and in good standing in each jurisdiction listed on
Schedule 5.1 and in all other jurisdictions where the property owned or leased
by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary, except in each case referred to in clause
(b) or (c) where the failure could not reasonably be expected to result in a
Material Adverse Change.

5.2Compliance With Laws.

(a)Each Loan Party and each Subsidiary of each Loan Party is in compliance with
all applicable Laws except where (i) such Law is being contested by appropriate
proceedings or (ii) such failure could not reasonably be expected to result in a
Material Adverse Change.

(b)None of the entry into and performance by any Loan Party of the Loan
Documents to which it is a party, or making of the Term Loan or any issuance
contravenes any Law applicable to such Loan Party or its Subsidiaries. 

5.3Title to Properties.  Each Loan Party and each Subsidiary of each Loan Party
(a) has good and marketable title to or valid leasehold interest in all
properties, assets and other rights that it purports to own or lease or that are
reflected as owned or leased on its books and records, except for (i) assets of
Consolidated Entities reflected on its books in accordance with GAAP and (ii)
defects in title that could not reasonably be expected to result in a Material
Adverse Change, and (b) owns or leases all of its properties free and clear of
all Liens except Permitted Liens.

5.4Investment Company Act.  None of the Loan Parties or Subsidiaries of any Loan
Party is an “investment company” registered or required to be registered under
the Investment Company Act of 1940 or under the “control” of an “investment
company” as such terms are defined in the Investment Company Act of 1940 and
shall not become such an “investment company” or under such “control.”

5.5Event of Default.  No Event of Default or Default exists or is continuing.

5.6Subsidiaries and Owners.    Schedule 5.1 states (a) the name of each of
Parent’s Material Subsidiaries, its jurisdiction of organization and the
percentage of Equity Interests in such Material Subsidiary (the “Subsidiary
Equity Interests”), and (b)  any options, warrants or other rights outstanding
to purchase any Subsidiary Equity Interests.  All such Subsidiary Equity
Interests have been validly issued and are fully paid and nonassessable.

5.7Power and Authority; Validity and Binding Effect.

(a)Each Loan Party and each Subsidiary of each Loan Party has the full power to
enter into, execute, deliver and carry out this Agreement and the other Loan
Documents to which it is a party, to incur the Indebtedness contemplated by the
Loan Documents and to perform its Obligations under the Loan Documents to which
it is a party, and all such actions have been duly authorized by all necessary
proceedings on its part.

(b)This Agreement and each of the other Loan Documents (i) has been duly and
validly executed and delivered by each Loan Party, and (ii) constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party that is or
will be a party thereto, enforceable against such Loan Party in accordance with
its terms, except as enforceability may be limited by Debtor Relief Laws and
subject to equitable principles.





 

 

 

 

40

 

 

--------------------------------------------------------------------------------

 



 

5.8No Conflict; Material Agreements; Consents.  Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the Organizational Documents of any Loan Party, (ii) any Material
Agreement to which any Loan Party or any of its Material Subsidiaries is a party
or by which it or any of its Material Subsidiaries is bound or to which it is
subject, or (iii) any applicable Law or any order, writ, judgment, injunction or
decree to which any Loan Party or any of its Material Subsidiaries is a party or
by which it or any of its Material Subsidiaries is bound or to which it is
subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party or any of its Material Subsidiaries (other than Liens, if any, granted
under the Loan Documents).  There is no default under any Material Agreement or
order, writ, judgment, injunction or decree to which any Loan Party or any of
its Material Subsidiaries is a party or by which it or any of its Material
Subsidiaries is bound or to which it is subject that could reasonably be
expected to result in a Material Adverse Change.  None of the Loan Parties or
their Material Subsidiaries is bound by any contractual obligation (including
without limitation pursuant to any Material Agreement), or subject to any
restriction in any of its Organizational Documents, or any requirement of Law
that could reasonably be expected to result in a Material Adverse Change.  No
consent, approval, exemption, order or authorization of, or a registration or
filing with, any Governmental Authority or any other Person is required by any
Law or any agreement (including without limitation any Material Agreement)  in
connection with the execution, delivery and carrying out of this Agreement and
the other Loan Documents.  Each of the Loan Parties’ Material Agreements is in
full force and effect, and no Loan Party has received any notice of termination,
revocation or other cancellation (before any scheduled date for termination) in
respect thereof.

5.9Litigation.  There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, threatened against such Loan
Party or any Material Subsidiary at law or in equity before any Governmental
Authority that individually or in the aggregate could reasonably be expected to
result in a Material Adverse Change.  None of the Loan Parties or any Material
Subsidiaries of any Loan Party is in violation of any order, writ, injunction or
any decree of any Governmental Authority that could reasonably be expected to
result in a Material Adverse Change.

5.10Financial Statements.

(a)Audited Financial Statements.  The audited financial statements delivered on
or before the Closing Date in accordance with Section 4.1(l) and thereafter most
recently delivered in accordance with Section 6.1(b), (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present in all material
respects the financial condition of the Consolidated Group as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all Material
Indebtedness and other material liabilities, direct or contingent, of the
Consolidated Group as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness, to the extent required by GAAP.

(b)Unaudited Financial Statements.  The unaudited financial statements delivered
on or before the Closing Date in accordance with Section 4.1(l) and thereafter
most recently delivered by Parent in accordance with Section 6.1(a), (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the financial condition of the Consolidated
Group as of the date thereof and their results of operations for the period



 

 

 

 

41

 

 

--------------------------------------------------------------------------------

 



covered thereby, subject, in the case of clauses (i) and (ii),  to the absence
of footnotes and to normal year-end audit adjustments.

(c)Accuracy of Financial Statements.  No member of the Consolidated Group has
any liabilities, contingent or otherwise, or forward or long-term commitments
that are not disclosed in the financial statements referred to in clauses (a)
and (b) of this Section 5.10 or in the notes thereto, and except as disclosed
therein there are no unrealized or anticipated losses from any commitments of
any member of the Consolidated Group that could reasonably be expected to result
in a Material Adverse Change. 

(d)Material Adverse Change.  Since October 3, 2015, no Material Adverse Change
has occurred.

5.11Margin Stock.    None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulations T, U or X as promulgated by the Board).  No part of the
proceeds of the Term Loan has been or will be used, immediately, incidentally or
ultimately, to purchase or carry any margin stock in violation of Regulations T,
U or X or to extend credit to others for the purpose of purchasing or carrying
any margin stock in violation of Regulations T, U or X or that is inconsistent
with the provisions of the regulations of the Board.  None of the Loan Parties
or any Subsidiary of any Loan Party holds or intends to hold margin stock in
such amounts that more than 25% of the reasonable value of the assets of the
Consolidated Group are or will be represented by margin stock.

5.12Full Disclosure.  Neither this Agreement nor any other Loan Document, nor
any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith, contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein, in light
of the circumstances under which they were made, not misleading.  There is no
fact known to any Loan Party that could reasonably be expected to result in a
Material Adverse Change that has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Administrative Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.

5.13Taxes.  All federal and material state, local and other tax returns required
to have been filed with respect to each Loan Party and each Subsidiary of each
Loan Party have been filed, and payment or adequate provision has been made for
the payment of all taxes, fees, assessments and other governmental charges that
have or may become due pursuant to said returns or to assessments received,
except to the extent that (a) such taxes, fees, assessments and other charges
are being contested in good faith by appropriate proceedings diligently
conducted and for which such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made or (b)(i) the aggregate amount
of such taxes, fees, assessments and other charges does not exceed the Threshold
Amount and (ii) the aggregate amount of such taxes, fees, assessments and other
charges due to a Governmental Authority of the United States of America or any
political subdivision thereof does not exceed fifty percent (50%) of the
Threshold Amount.

5.14Intellectual Property; Other Rights.  Each Loan Party and each Subsidiary of
each Loan Party owns or possesses all the Intellectual Property and all services
marks, trade names, domain names, licenses, registrations, franchises, permits
and other rights necessary to own and operate its properties and to carry on its
business as presently conducted and planned to be conducted by such



 

 

 

 

42

 

 

--------------------------------------------------------------------------------

 



Loan Party or Subsidiary, without known possible, alleged or actual conflict
with the rights of others except to the extent the failure could not reasonably
be expected to result in a Material Adverse Change.

5.15Insurance.  The properties of each Loan Party and each of its Subsidiaries
are insured pursuant to policies and other bonds that are valid and in full
force and effect and that provide coverage satisfying or surpassing the
requirements set forth in Section 6.4.

5.16ERISA Compliance.

(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Loan Parties, nothing has occurred that would prevent, or cause
the loss of, such qualification.  The Loan Parties and each ERISA Affiliate have
made all required contributions to each Pension Plan and Multiemployer Plan that
are required by the Plan Funding Rules, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Pension Plan or Multiemployer Plan.

(b)There are no pending or, to the best knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Change.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Change.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan or Multiemployer Plan has any unfunded pension liability (i.e.
excess of benefit liabilities over the current value of that Pension Plan’s or
Multiemployer Plan’s assets, determined in accordance with the assumptions used
for funding the Pension Plan or Multiemployer Plan for the applicable plan
year); (iii) no Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan or Multiemployer Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) no Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred that, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
 Multiemployer Plan; (v) no Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA; (vi) as
of the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and no Loan Party nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; and (vii) no Pension Plan or Multiemployer Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan or Multiemployer Plan, which in the case of any of clauses (i)
through (vii), could reasonably be expected to result in liability to any Loan
Party in excess of the Threshold Amount.

5.17Environmental Matters.



 

 

 

 

43

 

 

--------------------------------------------------------------------------------

 



 

(a)The facilities and properties currently or formerly owned, leased or operated
by any of the Loan Parties (the “Properties”) do not contain any Hazardous
Materials attributable to the Loan Parties’  ownership, lease or operation of
the Properties in amounts or concentrations or stored or utilized which
constitute or constituted a violation of Environmental Laws that could
reasonably be expected to give rise to any Environmental Liability in excess of
the Threshold Amount.

(b)None of the Loan Parties has received any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to their
activities at any of the Properties or the business operated by the Loan
Parties, or any prior business for which any Loan Party has retained liability
in excess of the Threshold Amount under any Environmental Law.

(c)Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to any Environmental Liability in excess of
the Threshold Amount for the Loan Parties, nor have any Hazardous Materials been
generated, treated, stored or disposed of by or on behalf of any Loan Party at,
on or under any of the Properties in violation of Environmental Laws, or in a
manner that could reasonably be expected to give rise to,  Environmental
Liability in excess of the Threshold Amount.

5.18Solvency.  Before and after giving effect to the Term Loan hereunder, each
of the Loan Parties is Solvent.

5.19Anti-Terrorism and Anti-Corruption Laws.    None of the Loan Parties is or
shall be (a) a  Person with whom any Lender is restricted from doing business
under any Anti-Terrorism Law or Anti-Corruption Law,  (b) engaged in any
business involved in making or receiving any contribution of funds, goods or
services to or for the benefit of such a Person in violation of, or in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
the prohibitions set forth in any Anti-Terrorism Law or Anti-Corruption Law, or
(c) otherwise in violation of any Anti-Terrorism Law or Anti-Corruption Law. 

 

VI. AFFIRMATIVE COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full of the Obligations and Guaranteed Liabilities, the Loan Parties shall
comply at all times with the following covenants:

6.1Reporting Requirements.  The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:

(a)Quarterly Financial Statements.  Within fifty (50) days after the end of each
of the first three (3) fiscal quarters of each fiscal year of the Company (or,
if earlier, five (5) days after the date required to be filed with the
Securities and Exchange Commission (without giving effect to any extension
permitted thereby)), financial statements of the Consolidated Group, consisting
of a consolidated balance sheet as of the end of such fiscal quarter and related
consolidated statements of income and cash flows for the fiscal quarter then
ended and the fiscal year through that date, all in reasonable detail and
certified (subject to the absence of footnotes and normal year-end audit
adjustments) by a Compliance Officer of the Parent as having been prepared in
accordance with GAAP, consistently applied, and setting forth in comparative
form in accordance with GAAP.



 

 

 

 

44

 

 

--------------------------------------------------------------------------------

 



 

(b)Annual Financial Statements.  Within ninety (90) days after the end of each
fiscal year of the Company (or, if earlier, fifteen (15) days after the date
required to be filed with the Securities and Exchange Commission (without giving
effect to any extension permitted thereby)), audited financial statements of the
Consolidated Group, consisting of a consolidated balance sheet as of the end of
such fiscal year, and related consolidated statements of income, stockholders’
equity and cash flows for the fiscal year then ended, all in reasonable detail
and setting forth in comparative form the financial statements as of the end of
and for the preceding fiscal year, and certified by independent certified public
accountants of nationally recognized standing  reasonably satisfactory to the
Administrative Agent.  The certificate or report of accountants shall be free of
qualifications (other than any consistency qualification that may result from a
change in the method used to prepare the financial statements as to which such
accountants concur) and shall not indicate the occurrence or existence of any
event, condition or contingency that would materially impair the prospect of
payment or performance of any covenant, agreement or duty of any Loan
Party under any of the Loan Documents.

(c)Compliance Certificate.  Concurrently with the financial statements of the
Consolidated Group furnished to the Administrative Agent and to the Lenders
pursuant to Sections 6.1(a) and (b), a Compliance Certificate duly executed by a
Compliance Officer of Parent.

(d)Other Reports. The annual budget and any forecasts or projections of the
Consolidated Group,  to be supplied not later than ninety (90) days after the
commencement of the fiscal year to which any of the foregoing may be applicable,

(e)Notices.  

(i)Default.  Promptly, and in any case within thirty (30) days, after any
Compliance Officer of any Loan Party has learned of the occurrence of an Event
of Default or Default, a certificate signed by an Authorized Officer setting
forth the details of such Event of Default or Default and the action that such
Loan Party proposes to take with respect thereto.

(ii)Litigation.  Promptly, and in any case within thirty (30) days, after the
commencement thereof, notice of all actions, suits, proceedings or
investigations before or by any Governmental Authority or any other Person
against any Loan Party or Subsidiary of any Loan Party that could reasonably be
expected to result in a Material Adverse Change.

(iii)Organizational Documents.  Within the time limits set forth in
Section 7.13, any amendment to the Organizational Documents.

(iv)Material Agreements.  With respect to any Material Agreement, notice of  any
default resulting in termination or any other termination (other than by
expiration of such Material Agreement on its stated termination date) which
could reasonably be expected to result in a Material Adverse Change.

(v)ERISA Event.  Promptly, upon the occurrence of any ERISA Event or any event
reasonably expected to result in an ERISA Event.

(f)Other Information.  Such other reports and information as any of the Lenders
may from time to time reasonably request.



 

 

 

 

45

 

 

--------------------------------------------------------------------------------

 



Each Loan Party hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Loan Parties hereunder (collectively, “Loan Party Materials”) by posting
the Loan Party Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to any of the Loan Parties or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  Each Loan Party hereby agrees that (w) all Loan Party Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking Loan
Party Materials “PUBLIC”, the Loan Parties shall be deemed to have authorized
the Administrative Agent and the Lenders to treat such Loan Party Materials as
not containing any material non-public information with respect to any Loan
Party or its securities for purposes of United States Federal and state
securities Laws (provided,  however, that to the extent such Loan Party
Materials constitute Information, they shall be treated as set forth in Section
11.9); (y) all Loan Party Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent shall be entitled to treat any
Loan Party Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.

6.2Preservation of Existence, Etc.  Each Loan Party shall, and shall cause each
of its Subsidiaries to, maintain (a) except as otherwise permitted by Section
7.6, its legal existence as a corporation, limited partnership or limited
liability company or other entity, as the case may be as of the Closing Date or
the date of formation or acquisition thereof (except, in the case of a
Subsidiary of the Parent that is not a Loan Party, where the failure could not
reasonably be expected to result in a Material Adverse Change) and its license
or qualification and good standing in each jurisdiction in which its ownership
or lease of property or the nature of its business makes such license or
qualification necessary, except where the failure could not reasonably be
expected to result in a Material Adverse Change and (b) all licenses,
franchises, permits and other authorizations and Intellectual Property, the
loss, revocation, termination, suspension or adverse modification of which could
reasonably be expected to result in a Material Adverse Change.

6.3Payment of Liabilities, Including Taxes, Etc.  Each Loan Party shall, and
shall cause each of its Subsidiaries to, duly pay and discharge all indebtedness
and other liabilities (including all lawful claims that, if unpaid, would by Law
become a Lien on the assets of any Loan Party) to which it is subject or that
are asserted against it, promptly as and when the same shall become due and
payable, including all taxes, assessments and governmental charges upon it or
any of its properties, assets, income, prior to the date on which penalties
attach thereto, except to the extent that (a) such taxes, assessments or
governmental charges, are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made or (b)(i) the aggregate amount of such taxes, fees, assessments and other
charges does not exceed the Threshold Amount and (ii) the aggregate amount of
such taxes, fees, assessments and other charges due to a Governmental Authority
of the United States of America or any political subdivision thereof does not
exceed fifty percent (50%) of the Threshold Amount.

6.4Maintenance of Insurance.  Each Loan Party shall, and shall cause each of its
Subsidiaries to, maintain with financially sound and reputable insurance
companies that are not Affiliates of the Parent, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (including, deductibles, retentions, and other self-insurance that
are consistent with past practices) as are customarily carried under similar
circumstances by such other Persons, all as reasonably acceptable to the
Administrative Agent.



 

 

 

 

46

 

 

--------------------------------------------------------------------------------

 



 

6.5Maintenance of Properties and Leases.  Each Loan Party shall, and shall cause
each of its Subsidiaries to (a) maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear and casualty and
condemnation excepted, except to the extent the failure could not reasonably be
expected to result in a Material Adverse Change;  (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure could not
reasonably be expected to result in a Material Adverse Change; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

6.6Visitation Rights.    Each Loan Party shall, and shall cause each of its
Material Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders, subject to
compliance with the Parent's bio-security policy, to visit and inspect during
normal business hours any of its properties and to examine and make excerpts
from its books and records available and discuss its business affairs, finances
and accounts with its officers, all in such detail and at such times and as
often as the Required Lenders may reasonably request, provided that unless an
Event of Default has occurred and is continuing (a) such visit or inspection
shall be at the expense of the Administrative Agent or such Lender, as the case
may be, and (b) the Administrative Agent shall provide the Borrower with
reasonable notice prior to any visit or inspection. 

6.7Keeping of Records and Books of Account.  The Loan Parties shall, and shall
cause each Subsidiary of the Parent to, maintain and keep proper books of record
and account that enable the Parent to issue Consolidated financial statements in
accordance with GAAP and as otherwise required by applicable Laws of any
Governmental Authority having jurisdiction over the Parent, and in which full,
true and correct entries shall be made in all material respects of all its
dealings and business and financial affairs.

6.8Compliance with Laws; Use of Proceeds.

(a)Each Loan Party shall, and shall cause each of its Subsidiaries to, comply
with all applicable Laws (other than Environmental Laws, which are subject to
Section 6.8(b)), except where (a) such Law is being contested by appropriate
proceedings or (b) except where the failure could not reasonably be expected to
result in a Material Adverse Change. 

(b)Except in each case where the failure could not reasonably be expected to
result in liability to a Loan Party in excess of the Threshold Amount, each Loan
Party shall (i) conduct its operations and keep and maintain its real property
in compliance with all Environmental Laws and environmental permits; (ii) obtain
and renew all environmental permits necessary for its operations and properties;
and (iii) implement any and all investigation, remediation, removal and response
actions that are necessary to maintain the value and marketability of the real
property or to otherwise comply with Environmental Laws pertaining to any of its
real property (provided,  however, that neither a Loan Party nor any of its
Subsidiaries shall be required to undertake any such investigation, remediation,
removal, response or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and adequate reserves
have been set aside and are being maintained by the Loan Parties with respect to
such circumstances in accordance with GAAP).    

(c)The Loan Parties will use the proceeds of the Term Loan only in accordance
with Section 6.10 and as permitted by applicable Law.



 

 

 

 

47

 

 

--------------------------------------------------------------------------------

 



 

(d)Each Loan Party shall conduct its businesses in compliance with applicable
Anti-Corruption Laws and maintain policies and procedures designed to promote
and achieve compliance with such Anti-Corruption Laws. 

6.9Farm Credit Equities.    So long any Farm Credit Lender is a Lender
hereunder, the Borrower will (i) maintain its status as an entity eligible to
borrow from such Farm Credit Lenders, and (ii) acquire equity in such Farm
Credit Lenders in such amounts and at such times as each Farm Credit Lender may
require in accordance with its bylaws and capital plan (as each may be amended
or otherwise modified from time to time), except that the maximum amount of
equity that the Borrower may be required to purchase in each Farm Credit Lender
in connection with the Term Loans made by such Farm Credit Lender may not exceed
the maximum amount permitted by the bylaws and capital plan of such Farm Credit
Lender at the time this Agreement is entered into. The Borrower acknowledges
receipt of a copy of (x) the most recent annual report, and if more recent,
latest quarterly report for each Farm Credit Lender, (y) the Notice to
Prospective Stockholders provided by CoBank, and any similar notice provided by
the other Farm Credit Lenders and (z) the bylaws and capital plan of each Farm
Credit Lender, which describe the nature of all of the Borrower’s stock and
other equities in each Farm Credit Lender acquired in connection with its
patronage loan from such Farm Credit Lenders (the “Farm Credit Equities”) as
well as capitalization requirements, and agrees to be bound by the terms
thereof.

6.10Use of Proceeds. The Borrower shall use at least $150,000,000 of the
proceeds of the Term Loan to fund Investments in the STF Joint Venture (such
amount to be reduced by the amount of Investments in the STF Joint Venture made
by the Borrower prior to the Closing Date). The remainder of the proceeds of the
Term Loan shall be used for working capital and general corporate purposes of
the Borrower and its Subsidiaries not in contravention of any Laws.

6.11Updates to Subsidiary Schedule.    As a part of the Compliance Certificate
for each fiscal year, the Parent will update the information in Schedule 5.1.

6.12Material Agreements.  Each of the Loan Parties covenants and agrees that it
shall, and shall cause each of its Subsidiaries to, comply with each of its
Material Agreements except where the failure could not reasonably be expected to
result in a Material Adverse Change.

VII. NEGATIVE COVENANTS

7.1Indebtedness.  No Loan Party shall, nor shall any Loan Party permit any of
its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:

(a)Indebtedness under this Agreement and the other Loan Documents;

(b)Indebtedness of a Loan Party or a Subsidiary of a Loan Party to another Loan
Party;

(c)Indebtedness (contingent or otherwise) of any Loan Party or a Subsidiary of a
Loan Party arising under any Interest Rate Hedge; provided, that (i) no Loan
Party or a Subsidiary of a Loan Party shall enter into or incur a Swap
Obligation if at the time it enters into or incurs such Swap Obligation it does
not constitute an “eligible contract participant” as defined in the Commodity
Exchange Act, and (ii) the Loan Parties and their Subsidiaries shall enter into
Interest Rate Hedges primarily for hedging (rather than speculative) purposes;

(d)Guaranties by the Loan Parties and their Subsidiaries of Indebtedness
permitted hereunder (other than Excluded Swap Obligations);



 

 

 

 

48

 

 

--------------------------------------------------------------------------------

 



 

(e)Obligations (contingent or otherwise) of any Loan Party arising under any
Hedge Agreements with respect to interest rates, commodities, foreign exchange,
foreign shipping, freight or other transportation, or other transactions
expected to be made pursuant to a contract entered into in the ordinary course
of business;  provided, that the Loan Parties and their Subsidiaries shall enter
into such permitted Hedge Agreements primarily for hedging (rather than
speculative) purposes;

(f)Indebtedness secured by any Permitted Lien; and

(g)Indebtedness (including Indebtedness incurred with respect to Purchase Money
Security Interests,  Synthetic Lease Obligations and Capital Leases for fixed or
capital assets) not otherwise permitted under this Section 7.1,  provided,
 however, that (i) at no time shall the aggregate amount of all Indebtedness
outstanding under this subsection (g) exceed $1,750,000,000 and (ii) at no time
shall the aggregate amount of all secured Indebtedness outstanding under this
subsection (g) exceed 15% of Consolidated Tangible Net Worth. 

7.2Liens.    No Loan Party shall, nor shall any Loan Party permit any of its
Subsidiaries to, at any time create, incur, assume or suffer to exist any Lien
on any of its property or assets, tangible or intangible, now owned or hereafter
acquired, or agree or become liable to do so, except Permitted Liens.

7.3Affiliate Transactions.    No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, enter into or carry out any transaction
with any Affiliate of any Loan Party (including purchasing property or services
from or selling property or services to any Affiliate of any Loan Party or other
Person) unless such transaction is not otherwise prohibited by this Agreement,
is entered into in the ordinary course of business upon fair and reasonable
arm’s-length terms and conditions and is in accordance with all applicable Law;
provided that the foregoing restrictions shall not apply to (a) any transaction
between a Loan Party and a wholly-owned Subsidiary of a Loan Party or between
two wholly-owned Subsidiaries of a Loan Party or (b) any transaction or series
of related transactions involving aggregate annual payments or consideration not
in excess of the Threshold Amount.

7.4Loans and Investments.    No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any Investment or agree, become or remain liable to make any
Investment, except:

(a)Investments outstanding as of October 3, 2015 and, to the extent the book
value of any individual Investment exceeded $10,000,000 as of October 3, 2015,
listed on Schedule 7.4;

(b)trade credit extended on usual and customary terms in the ordinary course of
business;

(c)(i) loans to officers, directors and employees of a Loan Party or any
Subsidiary that would not be prohibited by the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated thereunder, provided that the aggregate
amount of all such loans outstanding at any time shall not exceed $5,000,000 and
(ii) advances to any member of the Bresky Group or to any officer, director or
employee of a Loan Party or any Subsidiary, provided such advances are for
travel, entertainment, relocation and analogous ordinary course business
purposes provided that the aggregate amount of all such advances at any time
outstanding shall not exceed $5,000,000;  



 

 

 

 

49

 

 

--------------------------------------------------------------------------------

 



 

(d)Investments in the form of cash, Cash Equivalents and readily-marketable debt
or equity securities;

(e)Investments of any Loan Party in any Subsidiary and Investments of any
Subsidiary in any Loan Party or in another Subsidiary of any Loan Party;

(f)Investments related to the STF Joint Venture, in an aggregate amount not to
exceed $325,000,000;

(g)notes payable to, or equity interests issued by, account debtors to any Loan
Party in good faith settlement of delinquent obligations and pursuant to any
plan of reorganization or similar proceedings upon the bankruptcy or insolvency
of any such account debtor;

(h)the Farm Credit Equities and any other equity interests of, or Investments
in, any Farm Credit Lender or their investment services or programs;

(i)Guaranties permitted by Section 7.1; 

(j)Investments made or acquired in connection with Acquisitions permitted
hereby; and

(k)Investments in “seller take-back” notes arising in connection with a
Disposition of assets permitted hereby; provided that the principal amount of
any such “seller take-back” note does not exceed the fair market value of the
assets so Disposed; and

(l)other Investments not permitted by this Section 7.4; provided, (i) the
aggregate value of all individual Investments exceeding $10,000,000 made in any
fiscal year shall not exceed $100,000,000 unless both immediately before and
immediately after making such Investment the Debt to Capitalization Ratio is
less than 35%, and (ii) to the extent that any individual Investment exceeding
$10,000,000 would cause the aggregate value of all such individual Investments
exceeding $10,000,000 made (which are still outstanding or owed) in any fiscal
year to exceed $100,000,000, the Parent shall have furnished to the
Administrative Agent a certificate of an Authorized Officer, which certificate
shall calculate the Debt to Capitalization Ratio both immediately before and
immediately after making such Investment.

7.5Dividends and Related Distributions.    No Loan Party shall declare or make,
directly or indirectly, any Restricted Payment, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(a)each Subsidiary may make Restricted Payments to the Parent, the Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b)the Parent and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;



 

 

 

 

50

 

 

--------------------------------------------------------------------------------

 



 

(c)the Parent and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests; and

(d)the Parent may (i) declare or pay cash dividends to its stockholders and (ii)
purchase, redeem or otherwise acquire for cash Equity Interests issued by it;
provided, that the
aggregate amount of all such dividends, purchases, redemptions and acquisitions shall not exceed
$25,000,000 in any given fiscal year unless both immediately before and
immediately after making such payment the Debt to Capitalization Ratio is less
than 35%, and (ii) to the extent any such dividend, purchase, redemption or
acquisition would cause the aggregate amount of all such Restricted Payments in
any fiscal year to exceed $25,000,000, the Parent shall have furnished to the
Administrative Agent a certificate of an Authorized Officer, which certificate
shall calculate the Debt to Capitalization Ratio both immediately before and
immediately after making such dividend, purchase, redemption or acquisition, as
the case may be.

7.6Liquidations, Mergers, Consolidations, Acquisitions.    No Loan Party shall,
nor shall any Loan Party permit any of its Subsidiaries to,  (i) dissolve,
liquidate or wind-up its affairs, (ii) become a party to any merger or
consolidation, or (iii) enter into any agreement, contract, binding commitment
or other arrangement providing for any Acquisition, or take any action to
solicit the tender of securities or proxies in respect thereof in order to
effect any Acquisition; provided that:

(a)any Subsidiary may merge with (i) the Parent or the Borrower, provided that
the Parent or the Borrower shall be the continuing or surviving Person, or (ii)
any one or more other Subsidiaries,  provided that when any Guarantor is merging
with another Subsidiary, the Guarantor shall be the continuing or surviving
Person;

(b)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Parent or the Borrower or to
another Subsidiary;  provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor;

(c)any Loan Party or any Subsidiary of any Loan Party may enter into any
agreement, contract, binding commitment or other arrangement providing for any
Acquisition, or take any action to solicit the tender of securities or proxies
in respect thereof in order to effect any Acquisition; so long as (i) no Default
or Event of Default shall have occurred and be continuing either immediately
prior to or immediately after giving effect to such Acquisition and, if the Cost
of Acquisition is in excess of $100,000,000, the Parent shall have furnished to
the Administrative Agent (A) pro forma historical financial statements as of the
end of the most recently completed fiscal year and most recent interim fiscal
quarter, if applicable giving effect to such Acquisition and (B) a Compliance
Certificate prepared on a historical pro forma basis as of the most recent date
for which financial statements have been furnished pursuant to Section 6.1(a) or
(b) (or if no such financial statements have been furnished, from the date of
the financial statements referred to in Section 5.10(b)) giving effect to such
Acquisition, which certificate shall demonstrate that no Default or Event of
Default would exist immediately after giving effect thereto, (ii) the Person
acquired shall be a Subsidiary, or be merged into the Parent or a Subsidiary,
immediately upon consummation of the Acquisition (or if assets are being
acquired, the acquirer shall be the Parent or a Subsidiary), and (iii) after
giving effect to such Acquisition, the aggregate Costs of Acquisition incurred
in any fiscal year with respect to all Acquisitions having an individual Cost of
Acquisition exceeding $10,000,000 shall not exceed $100,000,000 (on a
noncumulative basis, with the effect that amounts not incurred in any fiscal
year may not be carried forward to a



 

 

 

 

51

 

 

--------------------------------------------------------------------------------

 



subsequent period) unless, both immediately before and immediately after making
such Acquisition, the Debt to Capitalization Ratio is less than 35%; and

(d)the Parent, the Borrower or any Subsidiary may merge with a Person in order
to consummate an Acquisition permitted by clause (c) above, provided in the case
of the Parent or the Borrower, that the Parent or the Borrower is the surviving
entity.

7.7Dispositions of Assets or Subsidiaries.    No Loan Party shall, nor shall any
Loan Party permit any of its Subsidiaries to, Dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests or other equity interests of a Subsidiary of
such Loan Party), except:

(a)Dispositions of cash, Cash Equivalents and readily-marketable debt and equity
securities;

(b)Dispositions of inventory in the ordinary course of business and Dispositions
of trade drafts or other payment instruments received in connection therewith; 

(c)any Disposition of obsolete or worn-out assets in the ordinary course of
business that are no longer necessary or required in the conduct of such Loan
Party’s or such Subsidiary’s business;  

(d)Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
within 365 days of the receipt of the Net Cash Proceeds of such Disposition, the
Parent designates such Net Cash Proceeds to purchase assets (or to fund an
Acquisition, the target of which has assets) used or useful in the business of
the Loan Parties or their Subsidiaries and such Net Cash Proceeds are used for
such purpose within 365 days after such designation;

(e)any Disposition permitted by Section 7.6;  

(f)Dispositions (including by way of sale and leaseback transactions) of the dry
bulk shipping vessels known as the African Kalmia and the African Magnolia; and

(g)Dispositions by the Parent, the Borrower and their Subsidiaries not otherwise
permitted under this Section 7.7;  provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition, and
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (g) during the period the Term Loan is outstanding shall not exceed an
amount equal to 25% of Consolidated Tangible Net Worth as of the Closing Date,

provided,  however, that any Disposition pursuant to subsections (a) through
(f) shall be for fair market value.

 

7.8Use of Proceeds.    No Loan Party shall use the proceeds of the Term Loan or
other extension of credit hereunder, whether directly or indirectly, and whether
immediately, incidentally or ultimately, in violation of Regulations T, U  or X
of the Board.

7.9Reserved.





 

 

 

 

52

 

 

--------------------------------------------------------------------------------

 



 

7.10Continuation of or Change in Business.  No Loan Party shall, nor shall it
permit any of its Subsidiaries to, engage in any material line of business
substantially different from those lines of business conducted by the Loan
Parties and their Subsidiaries on the date hereof or any business substantially
related or incidental thereto.  In furtherance of the foregoing, the Loan
Parties shall at all times cause (a) the amount of revenues of the Consolidated
Group derived from Permitted Lines of Business to be at least a majority of all
revenues of the Consolidated Group, determined in each case for the then most
recently ended period of twelve (12) fiscal months on a consolidated basis, and
(b) the net book value of assets of the Consolidated Group used in Permitted
Lines of Business to be at least a majority of the net book value of all assets
of the Consolidated Group, in each case determined as of the end of then most
recently ended calendar month on a consolidated basis.

7.11Fiscal Year.  The Loan Parties shall not change their fiscal years from the
twelve-month period beginning January 1 and ending December 31.

7.12Issuance of Equity Interests.    The Parent shall not commence or consummate
any Equity Issuance, except for (a) issuance of warrants or options to
directors, officers, or employees of Parent or any of its Subsidiaries pursuant
to employee benefit plans established in the ordinary course of business and any
such equity interests of Parent issued upon the exercise of such warrants or
options, (b) any Equity Issuance permitted pursuant to Section 7.5(b) or
(c), and (c) the Parent may issue and sell its common Equity Interests, so long
as the Net Cash Proceeds thereof are applied to the prepayment of the Term Loan
pursuant to Section 2.10.

7.13Changes in Organizational Documents.    No Loan Party shall amend in any
respect its Organizational Documents without providing at least thirty (30)
calendar days’ prior written notice to the Administrative Agent and the Lenders
and, if such change would be adverse to the Lenders as determined by the
Administrative Agent in its reasonable discretion, obtaining the prior written
consent of the Required Lenders.

7.14Negative Pledges.  No Loan Party shall enter into any Agreement with any
Person that, limits the ability (a) of such Loan Party to make Restricted
Payments to the Parent or to otherwise transfer property to Parent, (b) of any
Loan Party to Guarantee the Indebtedness of the Parent or (c) of any Loan Party
to create, incur, assume or suffer to exist Liens on property of such Person;
provided that the foregoing shall not apply to restrictions and conditions (i)
imposed by Law or by any Loan Document, (ii) contained in agreements relating to
the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) imposed by any agreement relating to Indebtedness
permitted by this Agreement and (iv) in leases and other contracts restricting
the assignment thereof.

7.15Anti-Terrorism Laws.    Each of the Loan Parties covenants and agrees that
it shall not, and shall not permit any of its Subsidiaries to, knowingly,
directly or indirectly, (a) conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person that would violate Executive Order No 13,224, 66 Fed. Reg. 49,079
(2001), issued by the President of the United States (Executive Order Blocking
Property and Prohibiting Transactions Persons Who Commit, Threaten to Commit or
Support Terrorism) (the “Executive Order”), (b) deal in, or otherwise engage in
any transaction relating to, any property or interests in property that would
violate the Executive Order or any other Anti-Terrorism Law, or (c) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law (and the Borrower shall deliver to the
Administrative Agent any certification or other evidence requested from time to
time by the Administrative Agent in its reasonable discretion, confirming
Borrower’s compliance with this Section 7.15).



 

 

 

 

53

 

 

--------------------------------------------------------------------------------

 



 

7.16Anti-Corruption Laws.    Each of the Loan Parties covenants and agrees that
it shall not, and shall not permit any of its Subsidiaries to, knowingly,
directly or indirectly conduct its business in violation of any Anti-Corruption
Laws.

7.17Material Agreements.  Each of the Loan Parties covenants and agrees that it
shall not, and shall not permit any of its Subsidiaries to, amend, restate,
supplement, waive or otherwise modify, or terminate, cancel or revoke (prior to
any scheduled date of termination) any Material Agreement if such modification,
termination, cancellation or revocation could reasonably be expected to result
in a Material Adverse Change,  Default or Event of Default.

7.18Independence of Covenants.    All covenants contained in Articles VI,
 Article VII and VIII of this Agreement shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that such action or condition would be permitted by another
covenant shall not avoid the occurrence of a Default if such action is taken or
condition exists.

VIII. FINANCIAL COVENANTS

8.1Maximum Debt to Capitalization Ratio.    The Loan Parties shall not permit
the Debt to Capitalization Ratio at the end of any fiscal quarter of the Parent
to exceed 50%.

8.2Minimum Tangible Net Worth.  The Loan Parties shall not permit the
Consolidated Tangible Net Worth at the end of any fiscal quarter of Parent to be
less than an amount equal to the sum of (i) $2,250,000,000 plus (ii) an amount
equal to 25% of the Consolidated Net Income of the Consolidated Group for each
fiscal quarter ending after the Closing Date, provided, that at no time
shall the amount calculated under this clause (ii) be less than zero.

IX. EVENTS OF DEFAULT

9.1Events of Default.  An Event of Default means the occurrence or existence of
any one or more of the following events or conditions (whatever the reason
therefor and whether voluntary, involuntary or effected by operation of Law):

(a)Payments Under Loan Documents.  The Borrower or any other Loan Party shall
fail to pay any principal of the Term Loan (including scheduled installments,
mandatory prepayments or the payment due at maturity) when and as due or any
interest on the Term Loan or any other amount owing hereunder or under the other
Loan Documents within three (3) Business Days after the date on which such
principal, interest or other amount becomes due in accordance with the terms
hereof or thereof;

(b)Breach of Warranty.  Any representation, warranty, certification or statement
of fact made or deemed made at any time by any of the Loan Parties herein or in
any other Loan Document, or in any certificate, other instrument or statement
furnished pursuant to the provisions hereof or thereof, shall have been false or
misleading in any material respect as of the time it was made or furnished;

(c)Breach of Certain Covenants.  Any of the Loan Parties shall default in the
observance or performance of any covenant contained in Section 6.2(a),
 Section 6.4 (but only to the extent such failure relates to a Loan Party or a
Material Subsidiary), Section 6.5,  Section 6.8,  Section 6.10,  Article VII, or
Article VIII;



 

 

 

 

54

 

 

--------------------------------------------------------------------------------

 



 

(d)Breach of Other Covenants.  Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document, other than as listed in Section 9.1(c), and such
default shall continue unremedied for the expressly specified cure period with
respect thereto or, if no such cure period is specified, for a period of (i) ten
(10) days, in the case of any failure under Section 6.1, or (ii) thirty (30)
days, in the case of any failure under any such other covenant, condition or
provision,  in each case in clauses (i) or (ii),  after such Loan Party has
knowledge thereof;

(e)Defaults in Other Agreements or Indebtedness.  A default or event of default
shall occur at any time under the terms of any other agreement with respect to
Material Indebtedness of a Loan Party or a Material Subsidiary in an aggregate
principal amount (including undrawn committed or available amounts), or with
respect to any Hedge Agreement of a Loan Party or a Material Subsidiary, the
Hedge Termination Value of which is equal to or in excess of the Threshold
Amount, and such breach, default or event of default (i) arises from the failure
to pay (beyond any period of grace permitted with respect thereto, whether
waived or not) any related Material Indebtedness when due (whether at stated
maturity, by acceleration or otherwise) or (ii) the effect of which is to cause,
or to permit the holder or holders of such Material Indebtedness (or a trustee
or agent on behalf of such holder or holders) to cause, with the giving of
notice and/or lapse of time, if required, the acceleration of any related
Material Indebtedness (whether or not such right shall have been waived);

(f)Final Judgments or Orders.  Any final judgments or orders for the payment of
money in excess of the Threshold Amount in the aggregate shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of thirty (30) days from the date of entry;

(g)Loan Document Unenforceable.  Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested by any
party thereto (other than the Administrative Agent or any Lender) or cease to
give or provide the respective Liens, security interests, rights, titles,
interests, remedies, powers or privileges intended to be created thereby;

(h)Uninsured Losses; Proceedings Against Assets.  There shall occur any damage
to or loss, theft or destruction of the assets of the Loan Parties or their
Subsidiaries where the uninsured portion of such damage, loss, theft or
destruction is in excess of the Threshold Amount; or assets of the Loan Parties
or their Subsidiaries having a fair market value in excess of the Threshold
Amount are attached, seized, levied upon or subjected to a writ or distress
warrant; or such come within the possession of any receiver, trustee, custodian
or assignee for the benefit of creditors and the same is not cured within thirty
(30) days thereafter;

(i)Events Relating to Pension Plans and Multiemployer Plans.  (i) An ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan that has resulted or
could reasonably be expected to result in liability of any Loan Party or any
ERISA Affiliate under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of the Threshold Amount, or (ii)
any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with



 

 

 

 

55

 

 

--------------------------------------------------------------------------------

 



respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount;  

(j)Change of Control.  A Change of Control shall have occurred; or

(k)Relief Proceedings.  (i) A Relief Proceeding shall have been instituted
against any Loan Party or Subsidiary of a Loan Party and such Relief Proceeding
shall remain undismissed or unstayed and in effect for a period of thirty (30)
consecutive days or such court shall enter a decree or order granting any of the
relief sought in such Relief Proceeding, (ii) any Loan Party or Subsidiary of a
Loan Party institutes, or takes any action in furtherance of, a Relief
Proceeding, (iii) an order granting the relief requested in any Relief
Proceeding relating to a Loan Party or a Subsidiary of a Loan Party (including,
but not limited to, an order for relief under federal bankruptcy laws) shall be
entered, (iv) any Loan Party or Subsidiary thereof shall commence a voluntary
case under, file a petition seeking to take advantage of, any Relief Proceeding,
(v) any Loan Party or Subsidiary thereof shall consent to or fail to contest in
a timely and appropriate manner any petition filed against it in any Relief
Proceeding, (vi) any Loan Party or Subsidiary thereof shall apply for or consent
to, or fail to contest in a timely and appropriate manner, the appointment of,
or the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign, (vii) any
Loan Party or Subsidiary thereof shall take any action to approve or authorize
any of the foregoing, or (viii) any Loan Party or any Subsidiary of a Loan Party
ceases to be Solvent or admits in writing its inability to pay its debts as they
mature; provided, that in each case under clauses (i) through (viii) where such
event relates to a Non-Material Subsidiary, an Event or Default shall occur only
to the extent such event could reasonably be expected to result in a Material
Adverse Change.

9.2Consequences of Event of Default.

(a)Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.  If an Event of Default specified under Section 9.1 (other than
Section 9.1(k)) shall occur and be continuing, the Lenders and the
Administrative Agent shall be under no further obligation to make the Term Loan
and the Administrative Agent may, and upon the request of the Required Lenders,
shall  by written notice to the Borrower, declare the unpaid principal amount of
the Term Loan then outstanding and all interest accrued thereon, any unpaid fees
and all other Indebtedness of the Borrower to the Lenders hereunder and
thereunder to be forthwith due and payable, and the same shall thereupon become
and be immediately due and payable to the Administrative Agent for the benefit
of each Lender without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived; and

(b)Bankruptcy, Insolvency or Reorganization Proceedings.  If an Event of Default
specified under Section 9.1(k) shall occur, the Lenders shall be under no
further obligations to make the Term Loan hereunder and the unpaid principal
amount of the Term Loan then outstanding and all interest accrued thereon, any
unpaid fees and all other Indebtedness of the Borrower to the Lenders hereunder
and thereunder automatically shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and

(c)Set-off.  If an Event of Default shall have occurred and be continuing, each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Law,  to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Lender or any such



 

 

 

 

56

 

 

--------------------------------------------------------------------------------

 



Affiliate,  to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or their respective Affiliates, irrespective of whether or not
such Lender or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness;  provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.12 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender and their respective Affiliates under this
Section 9.2 are in addition to other rights and remedies (including other rights
of setoff) that such Lender or their respective Affiliates may have.  Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

(d)Application of Proceeds.  After the exercise of remedies provided for in
Section 9.2 (or after the Term Loan has automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

First,  to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;

Second,  to payment of that portion of the Obligations constituting indemnities,
expenses, and other amounts (other than principal, interest and fees) payable to
the Lenders (including fees, charges and disbursements of counsel to the
respective Lenders and amounts payable under Article X), ratably among them in
proportion to the amounts described in this clause Second payable to them;

Third,  to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loan and other Obligations, and fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

Fourth,  to payment of that portion of the Obligations constituting unpaid
principal of the Term Loan, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth,  to payment of all other Obligations, ratably among the Administrative
Agent and the Lenders in proportion to the respective amounts described in this
clause Fifth held by them; and

Last, the balance, if any, after Payment in Full of all of the Obligations,  to
the Loan Parties or as otherwise required by Law.

 



 

 

 

 

57

 

 

--------------------------------------------------------------------------------

 



X. THE ADMINISTRATIVE AGENT

10.1Appointment and Authority.  Each of the Lenders hereby irrevocably appoints
CoBank to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article X are solely for the benefit of the Administrative Agent and  the
Lenders, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent”  herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

10.2Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

10.3No Fiduciary Duty.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law,  including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;  and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.



 

 

 

 

58

 

 

--------------------------------------------------------------------------------

 



10.4Exculpation.

(a)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent by the Borrower or a Lender.

(b)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

10.5Reliance by the Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of its share of the Term Loan, that by its terms must be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of the
Term Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

10.6Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article X shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the Term Loan Facility as well
as activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.



 

 

 

 

59

 

 

--------------------------------------------------------------------------------

 



 

10.7Filing Proofs of Claim.  In case of the pendency of any proceedings under
any Debtor Relief Law or any other judicial proceeding relating to any Loan
Party, the Administrative Agent (irrespective of whether the principal of the
Term Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand therefor) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the owing and unpaid
principal and interest in respect to the Obligations and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.5 and 3.5)
allowed in such proceeding;

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and

(c)and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.5 and 3.5.

10.8Resignation of the Administrative Agent.  The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower,  to appoint a successor Administrative
Agent.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier date as the Required Lenders may approve, the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent;
 provided, that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then the
Administrative Agent’s resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments owed to the retiring
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 10.8.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent
(other than any rights to indemnity payments owed to the retiring Administrative
Agent), and the retiring Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 10.8).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this
Article X and Section 11.3 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub‑agents and their



 

 

 

 

60

 

 

--------------------------------------------------------------------------------

 



respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

10.9Non-Reliance on the Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

10.10No Other Duties, etc.  Anything herein to the contrary notwithstanding,
none of the Lead Arranger and Joint Lead Arranger listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or Lender hereunder.

10.11Authorization to Release Guarantors.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor that is a Subsidiary of Borrower from its obligations under the
Guaranty if such Person ceases to be a Subsidiary of Borrower as a result of a
transaction permitted under the Loan Documents.  Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s or to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 10.11.

10.12[Reserved]

10.13No Reliance on the Administrative Agent’s Customer Identification Program.
   Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law,  including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

XI. MISCELLANEOUS

11.1Modifications, Amendments or Waivers.  With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder.  Any such agreement, waiver or consent made with such written
consent shall be effective to bind all the Lenders and the Loan Parties;
 provided, that no such agreement, waiver or consent may be made that will:

(a)extend or increase the Commitment of any Lender without the written consent
of such Lender whose Commitment is being extended or increased (it being
understood



 

 

 

 

61

 

 

--------------------------------------------------------------------------------

 



and agreed that a waiver of any condition precedent set forth in Section 4.2 or
of any Default, mandatory prepayment or a mandatory reduction in Commitments is
not considered an extension or increase in Commitments of any Lender);

(b)postpone any date fixed by this Agreement or any other Loan Document for any
payment (but excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced, it being understood that the waiver of any
mandatory prepayment of the Term Loan shall not constitute a postponement of any
date scheduled for the payment of principal or interest;

(c)reduce the principal of, or the rate of interest specified herein on, the
Term Loan or any fees or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender directly affected thereby;
provided,  however, that only the consent of the Required Lenders shall be
necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (B) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on the Term
Loan or to reduce any fee payable hereunder;

(d)change Section 2.11 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;

(e)change any provision of this Section 11.1 or the definition of “Required
Lenders” without the written consent of each Lender directly affected thereby;

(f)release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 7.2,  7.6 or 7.7, all or
substantially all of the value of the Guaranty provided pursuant to Article XII
of this Agreement without the written consent of each Lender whose Obligations
are guaranteed thereby, except to the extent such release is permitted pursuant
to Section 10.12 (in which case such release may be made by the Administrative
Agent acting alone);

provided that (i) no agreement, waiver or consent that would modify the
interests, rights or obligations of the Administrative Agent may be made without
the written consent of the Administrative Agent and (ii) only the consent of the
Administrative Agent shall be required for any amendment to the Fee Letter; and
provided,  further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1(a) through 11.1(f) above, the consent
of the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each a “Non-Consenting
Lender”), then the Borrower shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 3.6.

No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.



 

 

 

 

62

 

 

--------------------------------------------------------------------------------

 



 

11.2No Implied Waivers; Cumulative Remedies.  No course of dealing and no delay
or failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or of any other right, power, remedy or privilege.  The rights and
remedies of the Administrative Agent and the Lenders under this Agreement and
any other Loan Documents are cumulative and not exclusive of any rights or
remedies that they would otherwise have. 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent for the benefit of the Lenders; provided,  however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent)  hereunder and under the other Loan Documents,
 (b)  any Lender from exercising setoff rights in accordance with Section
9.2 (subject to the terms of Section 2.11), or (c) any Lender from filing proofs
of claim or appearing and filing pleadings on its own behalf during the pendency
of a proceeding relative to any Loan Party in any Relief Proceedings.

11.3Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the syndication of the Term Loan Facility, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out of pocket
expenses incurred by the Administrative Agent, any Lender  (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender (but limited to the reasonable fees and expenses of one outside law firm
for the Administrative Agent and the Lenders taken as a whole, and, if necessary
and appropriate, one local counsel and one regulatory counsel for the
Administrative Agent and the Lenders taken as a whole in each appropriate
jurisdiction, unless (x) the interests of the Administrative Agent and the
Lenders are sufficiently divergent, in which case additional counsel may be
appointed, as necessary and appropriate, and (y) if the interests of any Lender
or group of Lenders are distinctly or disproportionately affected, one
additional counsel for each such Lender or group of Lenders)), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents,  including its rights under this Section
11.3, or (B) in connection with the Term Loan,  including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Term Loan. 

(b)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), Lead Arranger,  Joint Lead
Arranger and each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby



 

 

 

 

63

 

 

--------------------------------------------------------------------------------

 



or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) the Term Loan or the use or proposed use of
the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  This Section 11.3(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages and other
similar amounts arising from any non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent
thereof),  or any Related Party of any of the Administrative Agent, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s  pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s  Pro Rata Share at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. 

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, the Term Loan or the use of the
proceeds thereof.  No Indemnitee referred to in this Section 11.3 shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction.  

(e)Payments.  All amounts due under this Section 11.3 shall be payable not later
than ten (10) days after demand therefor.  

11.4Holidays.  Whenever payment of the Term Loan to be made or taken hereunder
shall be due on a day that is not a Business Day such payment shall be due on
the next Business Day



 

 

 

 

64

 

 

--------------------------------------------------------------------------------

 



(except as provided in Section 2.3)  and such extension of time shall be
included in computing interest and fees, except that the Term Loan shall be due
on the Business Day preceding the Maturity Date if the Maturity Date is not a
Business Day.  Whenever any payment or action to be made or taken hereunder
(other than payment of the Term Loan) shall be stated to be due on a day that is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.

11.5Notices; Effectiveness; Electronic Communication.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile (i) if to a Lender,
at its address (or facsimile number) set forth in its Administrative
Questionnaire or (ii) if to any other Person,  to it at its address (or
facsimile number) set forth on Schedule 1.1(B).  Notices sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient).  Notices
delivered through electronic communications,  to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent,  provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it;  provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor;  provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

 

(c)Change of Address, etc.  Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

 

(d)Platform.

 





 

 

 

 

65

 

 

--------------------------------------------------------------------------------

 



 

(i)Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to
the Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak
or a substantially similar electronic transmission system (the “Platform”).

 

(ii)The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
other Loan Party, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s,  any Loan Party’s or the
Administrative Agent’s transmission of communications through the Platform. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender by means of
electronic communications pursuant to this Section 11.5,  including through the
Platform.

11.6Severability.  The provisions of this Agreement are intended to be
severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

11.7Duration; Survival.  All representations and warranties of the Loan Parties
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full.  All covenants and agreements of the Borrower contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes,  Sections 2.7,  2.8,  2.9,  2.10 and 11.3 or any other provision of any
Loan Document shall survive Payment In Full and shall protect the Administrative
Agent, Lenders and any other Indemnitees against events arising after such
termination as well as before.  All other covenants and agreements of the Loan
Parties shall continue in full force and effect from and after the date hereof
and until Payment In Full. 

11.8Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of this Section 11.8, (ii) by way of
participation in accordance with the provisions of this Section 11.8, or (iii)
by way of pledge or assignment of a security interest subject to the
restrictions of this Section 11.8 (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their



 

 

 

 

66

 

 

--------------------------------------------------------------------------------

 



respective successors and assigns permitted hereby, Participants to the extent
provided in this Section 11.8 and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign (which, in the
case of an assignment by any Farm Credit Lender, may be on a non-patronage
basis) to one or more assignees all or a portion of its rights and obligations
under this Agreement;  provided that any such assignment shall be subject to the
following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire amount of the assigning Lender’s
Pro Rata Share of the Term Loan at the time owing to it or contemporaneous
assignments to a related Approved Fund that equal at least the amount specified
in clause (B) below in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B)in any case not described in clause (i)(A) of this clause (b), the aggregate
amount of the principal outstanding balance of the Term Loan of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;  provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
Term Loan Facility;  

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the Term
Loan Facility if such assignment is to a  Person that is not a Lender with a
Commitment in respect of the Term Loan Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together



 

 

 

 

67

 

 

--------------------------------------------------------------------------------

 



with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made to (i)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (ii) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (v).

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural Person.

(vii)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions to each of
which the applicable assignee and assignor hereby irrevocably consent), to (x)
pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent and each Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of the Term Loan in accordance with its Pro Rata Share.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to this Section 11.8,  from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.2,  3.1,  3.2 and 11.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section
11.8(b) shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with
Section 11.8(d) below.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Greenwood
Village, Colorado a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Term Loan
owing to, each Lender pursuant to the terms hereof from time to time



 

 

 

 

68

 

 

--------------------------------------------------------------------------------

 



(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations (which,
in the case of a sale of a participation by any Farm Credit Lender, may be on a
non-patronage basis) to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of the Pro Rata Share of the Term Loan owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 11.3(c) with respect to any payments made by
such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement;  provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following: 
Sections 3.1,  3.2, 3.5 and 11.1(a)-(d)  that affects such Participant.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1,  3.2 and 3.5 (subject to the requirements and limitations therein,
including the requirements under Section 3.2 (it being understood that the
documentation required under Section 3.2 shall be delivered to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 11.8;  provided that
such Participant (A) agrees to be subject to the provisions of Section 3.6 as if
it were an assignee under paragraph (b) of this Section 11.8; and (B) shall not
be entitled to receive any greater payment under Section 3.1 or 3.2, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a  Change in Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 3.6 with respect to any
Participant.  To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 9.2(c) as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.11 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Term Loan or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in the Term Loan or its other obligations under any
Loan Document)  to any Person except to the extent that such disclosure is
necessary to establish that the Term Loan or other obligation is in registered
form under Section 5f.103‑1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant



 

 

 

 

69

 

 

--------------------------------------------------------------------------------

 



Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.  Each Farm Credit
Lender reserves the right to assign or sell participations in all or part of its
outstanding portion of the Term Loan on a non-patronage basis.

Notwithstanding the preceding paragraph, any Participant that is a Farm Credit
Lender that (i) has purchased a participation in a minimum amount of
$10,000,000, (ii) has been designated as a voting Participant (a “Voting
Participant”) in a notice (a “Voting Participant Notice”) sent by the relevant
Lender (including any existing Voting Participant)  to the Administrative Agent
and (iii) receives, prior to becoming a Voting Participant, the consent of the
Administrative Agent (such consent to be required only to the extent and under
the circumstances it would be required if such Voting Participant were to become
a Lender pursuant to an assignment in accordance with Section 11.8(b) and such
consent is not required for an assignment to an existing Voting Participant),
shall be entitled to vote as if such Voting Participant were a Lender on all
matters subject to a vote by Lenders, and the voting rights of the selling
Lender (including any existing Voting Participant) shall be correspondingly
reduced, on a dollar-for-dollar basis.  Each Voting Participant Notice shall
include, with respect to each Voting Participant, the information that would be
included by a prospective Lender in an Assignment and
Assumption.  Notwithstanding the foregoing, each Farm Credit Lender designated
as a Voting Participant in Schedule 11.8 shall be a Voting Participant without
delivery of a Voting Participation Notification and without the prior written
consent of the Administrative Agent.  The selling Lender (including any existing
Voting Participant) and the purchasing Voting Participant shall notify the
Administrative Agent within three (3) Business Days of any termination,
reduction or increase of the amount of, such participation.  The Administrative
Agent shall be entitled to conclusively rely on information contained in Voting
Participant Notices and all other notices delivered pursuant hereto.  The voting
rights of each Voting Participant are solely for the benefit of such Voting
Participant and shall not inure to any assignee or participant of such Voting
Participant that is not a Farm Credit Lender.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. 

11.9Confidentiality.    Each of the Administrative Agent and the Lenders agree
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners); (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process; (d)
to any other party hereto;  (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section 11.9,  to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties)  to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder;  (g) on a



 

 

 

 

70

 

 

--------------------------------------------------------------------------------

 



confidential basis to (i)  any rating agency in connection with rating the
Borrower or its Subsidiaries or the Term Loan Facility or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Term Loan Facility;  (h) with the consent of
the Borrower; or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 11.9, or (y)
becomes available to the Administrative Agent and any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

The Administrative Agent and each Lenders acknowledge that (a) the Information
may include material non-public information concerning the Parent or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

11.10Counterparts; Integration; Effectiveness.

(a)This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Article IV, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

(b)Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law,  including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

11.11CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.





 

 

 

 

71

 

 

--------------------------------------------------------------------------------

 



 

(a)Governing Law.  This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the Law of the State of Colorado. 

(b)SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY,  TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF COLORADO SITTING IN DENVER COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF COLORADO, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH COLORADO STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN THIS SECTION 11.11.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

(d)SERVICE OF PROCESS.  EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e)WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT



 

 

 

 

72

 

 

--------------------------------------------------------------------------------

 



OR ANY OTHER THEORY).  EACH OF THE PARTIES HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. 

11.12USA PATRIOT Act Notice.  Each Lender that is subject to the USA PATRIOT Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA PATRIOT
Act.  The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

11.13Payments Set Aside.    To the extent any Loan Party makes a payment or
payments to the Administrative Agent for the ratable benefit of the Lenders or
the Administrative Agent receives any payment or portion of a payment which is
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Relief Proceeding, other Applicable Law or equitable cause, then, to the extent
of such payment or proceeds repaid, the Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

11.14Interest Rate Limitation.    Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Term Loan or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law,  (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

XII. GUARANTY

12.1Guaranty.    Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Lenders the payment and performance in full of the
Guaranteed Liabilities.  For all purposes of this Article XII, notwithstanding
the foregoing, the liability of each Guarantor individually with respect to its
Guarantor’s Obligations shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any other Debtor Relief Law.  Each Guarantor agrees



 

 

 

 

73

 

 

--------------------------------------------------------------------------------

 



that it is jointly and severally, directly and primarily liable (subject to the
limitation in the immediately preceding sentence) for the Guaranteed
Liabilities.

12.2Payment.    If the Borrower or any other Loan Party shall default in payment
or performance of any of the Guaranteed Liabilities, whether principal,
interest, premium, indemnification obligations, fees (including, but not limited
to, attorney’s fees and expenses), expenses or otherwise, when and as the same
shall become due, and after expiration of any applicable grace period, whether
according to the terms of this Agreement, by acceleration, or otherwise, or upon
the occurrence and during the continuance of any Event of Default, then any or
all of the Guarantors will, upon demand thereof by the Administrative Agent,
 (i) fully pay to the Administrative Agent, for the benefit of the Lenders, an
amount equal to all the Guaranteed Liabilities then due and owing or declared or
deemed to be due and owing, including for this purpose, in the event of any
Event of Default under Section 9.1(k) (and irrespective of the applicability of
any restriction on acceleration or other action as against any other Loan Party
in any Relief Proceeding), the entire outstanding or accrued amount of all
Obligations or (ii) perform such Guaranteed Liabilities, as applicable. For
purposes of this Section 12.2, the Guarantors acknowledge and agree that
“Guaranteed Liabilities” shall be deemed to include any amount (whether
principal, interest, premium, fees, expenses, indemnification obligations and/or
any other payment obligation of any kind or nature) which would have been
accelerated in accordance with Section 9.2 but for the fact that such
acceleration could be unenforceable or not allowable in any Relief Proceeding or
otherwise under any applicable Law.  Notwithstanding anything herein to the
contrary, upon the occurrence and continuation of an Event of Default, at the
Administrative Agent’s election and without notice thereof or demand therefor,
each of the Guaranteed Liabilities and the Guarantors’ Obligations shall
immediately be and become due and payable.

12.3Absolute Rights and Obligations.    This is a guaranty of payment and not of
collection.  The Guarantors’ Obligations under this Article XII shall be joint
and several, absolute and unconditional irrespective of, and each Guarantor
hereby expressly waives, to the extent permitted by Law, any defense to its
obligations under this Article XII and all other Loan Documents to which it is a
party by reason of:

(a)any lack of legality, validity or enforceability of this Agreement, of any of
the Notes, of any other Loan Document, or of any other agreement or instrument
creating, providing security for, or otherwise relating to any of the
Guarantors’ Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

(b)any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

(c)any acceleration of the maturity of any of the Guaranteed Liabilities, of the
Guarantor’s Obligations of any other Guarantor, or of any other obligations or
liabilities of any Person under any of the Related Agreements;  

(d)any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;





 

 

 

 

74

 

 

--------------------------------------------------------------------------------

 



 

(e)any dissolution of the Borrower, any Guarantor, any other Loan Party or any
other party to a  Related Agreement, or the combination or consolidation of the
Borrower, any Guarantor, any other Loan Party or any other party to a  Related
Agreement into or with another entity or any transfer or disposition of any
assets of the Borrower, any Guarantor or any other Loan Party or any other party
to a  Related Agreement;

(f)any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, this Agreement, any of the Notes or any other
Loan Document or any other Related Agreement, in whole or in part;

(g)the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation the Guarantor’s Obligations
of any other Guarantor and obligations arising under any other Guaranty or any
other Loan Document now or hereafter in effect);

(h)any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement,  including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;  

(i)any other circumstance whatsoever (with or without notice to or knowledge of
any Guarantor or any other Loan Party) which might in any manner or to any
extent vary the risks of such Loan Party, or might otherwise constitute a legal
or equitable defense available to, or discharge of, a surety or a guarantor,
 including without limitation any right to require or claim that resort be had
to the Borrower or any other Loan Party.

It is the express purpose and intent of the parties hereto that this Guaranty
and the Guarantors’ Obligations hereunder and under each joinder agreement with
respect hereto shall be absolute and unconditional under any and all
circumstances and shall not be discharged except by payment and performance
as herein provided.

12.4Currency and Funds of Payment.  All Guarantors’ Obligations for payment will
be paid in lawful currency of the United States of America and in immediately
available funds, regardless of any Law, regulation or decree now or hereafter in
effect that might in any manner affect the Guaranteed Liabilities, or the rights
of the Administrative Agent or any Lender with respect thereto as against the
Borrower or any other Loan Party, or cause or permit to be invoked any
alteration in the time, amount or manner of payment by the Borrower or any other
Loan Party of any or all of the Guaranteed Liabilities.    

12.5Subordination.  For so long as this Agreement remains in effect, each
Guarantor hereby unconditionally subordinates all present and future debts,
liabilities or obligations now or hereafter owing to such Guarantor (a) of the
Borrower,  to the Payment in Full of the Guaranteed Liabilities,  (b) of every
other Guarantor (an “obligated guarantor”), to the Payment in Full of the
Guarantors’ Obligations of such obligated guarantor, and (c) of each other
Person now or hereafter constituting a Loan Party,  to the Payment in Full of
the obligations of such Loan Party owing to the Administrative Agent or any
Lender and arising under the Loan Documents.  All amounts due under such
subordinated debts,



 

 

 

 

75

 

 

--------------------------------------------------------------------------------

 



liabilities, or obligations shall, upon the occurrence and during the
continuance of an Event of Default, be collected and, upon request by the
Administrative Agent, paid over forthwith to the Administrative Agent for the
benefit of the Lenders on account of the Guaranteed Liabilities, the Guarantors’
Obligations, or such other obligations, as applicable, and, after such request
and pending such payment, shall be held by such Guarantor as agent and bailee of
the Administrative Agent for the benefit of the Lenders separate and apart from
all other funds, property and accounts of such Guarantor.

12.6Enforcement.    Each Guarantor from time to time shall pay to the
Administrative Agent for the benefit of the Lenders, on demand, at the
Administrative Agent’s Office or such other address as the Administrative Agent
shall give notice of to such Guarantor, the Guarantors’ Obligations as they
become or are declared due, and in the event such payment is not made forthwith,
the Administrative Agent may proceed to suit against any one or more or all of
the Guarantors.  At the Administrative Agent’s election, one or more and
successive or concurrent suits may be brought hereon by the Administrative Agent
against any one or more or all of the Guarantors, whether or not suit has been
commenced against the Borrower, any other Guarantor, or any other Person and
whether or not the Administrative Agent or any of the Lenders have taken or
failed to take any other action to collect all or any portion of the Guaranteed
Liabilities and irrespective of any event, occurrence, or condition described in
Section 12.3.

12.7Set-Off and Waiver.  Each Guarantor waives any right to assert against the
Administrative Agent or any Lender as a defense, counterclaim, set-off,
recoupment or cross claim in respect of its Guarantor’s Obligations, any defense
(legal or equitable) or other claim which such Guarantor may now or at any time
hereafter have against the Borrower or any other Loan Party, or any or all of
the Administrative Agent and/or Lenders without waiving any additional defenses,
set-offs, counterclaims or other claims otherwise available to such Guarantor.  
 

12.8Waiver of Notice; Subrogation. 

(a)Each Guarantor hereby waives to the extent permitted by Law notice of the
following events or occurrences:  (i) acceptance of this Article XII; (ii) the
Lenders’ heretofore, now or from time to time hereafter making the Term Loan and
otherwise loaning monies or giving or extending credit to or for the benefit of
the Borrower or any other Loan Party, or otherwise entering into arrangements
with any Loan Party giving rise to Guaranteed Liabilities, whether pursuant to
the Credit Agreement or the Notes or any other Loan Document or Related
Agreement or any amendments, modifications, or supplements thereto, or
replacements or extensions thereof; (iii) presentment, demand, default,
non-payment, partial payment and protest; and (iv) any other event, condition,
or occurrence described in Section 12.3.  Each Guarantor agrees that
Administrative Agent and each Lender may heretofore, now or at any time
hereafter do any or all of the foregoing in such manner, upon such terms and at
such times as Administrative Agent or such Lender, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing such Guarantor from its Guarantor’s Obligations, and each
Guarantor hereby consents to each and all of the foregoing events or
occurrences.

(b)Each Guarantor hereby agrees that payment or performance by such Guarantor of
its Guarantor’s Obligations under this Article XII may be enforced by the
Administrative Agent on behalf of the Lenders upon demand by the Administrative
Agent to such Guarantor without the Administrative Agent being required, such
Guarantor expressly waiving to the extent permitted by Law any right it may have
to require the Administrative Agent,  to (i) prosecute collection or seek to
enforce or resort to any remedies against the Borrower or any other Guarantor or
any other guarantor of the Guaranteed Liabilities, or (ii) seek to enforce or



 

 

 

 

76

 

 

--------------------------------------------------------------------------------

 



resort to any remedies with respect to any security interests, Liens or
encumbrances granted to the Administrative Agent or any Lender or other party to
a  Related Agreement by the Borrower, any other Guarantor or any other Person on
account of the Guaranteed Liabilities or any guaranty thereof, IT BEING
EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED BY SUCH GUARANTOR THAT DEMAND
UNDER THIS GUARANTY MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS
HEREOF ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY
EVENT OF DEFAULT OCCURS AND IS CONTINUING.

(c)Each Guarantor further agrees that such Guarantor shall not exercise any of
its rights of subrogation, reimbursement, contribution, indemnity or recourse to
security for the Guaranteed Liabilities until at least ninety-five (95) days
immediately following the Termination Date shall have elapsed without the filing
or commencement, by or against any Loan Party, of any state or federal action,
suit, petition or proceeding seeking any reorganization, liquidation or other
relief or arrangement in respect of creditors of, or the appointment of a
receiver, liquidator, trustee or conservator in respect to, such Loan Party or
its assets.  If an amount shall be paid to any Guarantor on account of such
rights at any time prior to Termination Date, such amount shall be held in trust
for the benefit of the Lenders and shall forthwith be paid to the Administrative
Agent, for the benefit of the Lenders, to be credited and applied upon the
Guarantors’ Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement or otherwise as the Administrative Agent may
elect.  The agreements in this subsection (c) shall survive repayment of all of
the Guarantors’ Obligations, the termination or expiration of this Article
XII in any manner and occurrence of the Termination Date. 

12.9Reliance.    Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Lenders, that:  (a) such Guarantor has adequate
means to obtain on a continuing basis (i) from the Borrower,  information
concerning the Loan Parties and the Loan Parties’ financial condition and
affairs and (ii) from other reliable sources, such other information as it deems
material in deciding to provide the Guaranty under this Article XII and any
joinder agreement (“Other Information”), and has full and complete access to the
Loan Parties’ books and records and to such Other Information;  (b) such
Guarantor is not relying on the Administrative Agent or any Lender or its or
their employees, directors, agents or other representatives or Affiliates,  to
provide any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of such Loan Documents and Related
Agreements as it has requested, is executing this Agreement (or the joinder
agreement to which it is a party, as applicable) freely and deliberately, and
understands the obligations and financial risk undertaken by providing this
Agreement;  (d) such Guarantor has relied solely on the Guarantor’s own
independent investigation, appraisal and analysis of the Borrower and the other
Loan Parties, such Persons’ financial condition and affairs, the Other
Information, and such other matters as it deems material in deciding to provide
this Guaranty and is fully aware of the same; and (e) such Guarantor has not
depended or relied on the Administrative Agent or any Lender or its or their
employees, directors, agents or other representatives or Affiliates, for any
information whatsoever concerning the Borrower or the Borrower’s financial
condition and affairs or any other matters material to such Guarantor’s decision
to provide this Guaranty, or for any counseling, guidance, or special
consideration or any promise therefor with respect to such decision.  Each
Guarantor agrees that neither the Administrative Agent nor any Lender has any
duty or responsibility whatsoever, now or in the future, to provide to such
Guarantor any information concerning the Borrower or any other Loan Party or
such Persons’ financial condition and affairs, or any Other Information, other
than as expressly provided herein, and that, if such Guarantor receives any such
information from the Administrative Agent or any Lender or its or their
employees, directors, agents or other representatives or Affiliates, such
Guarantor will independently verify the information and will not rely on the
Administrative Agent or any Lender or



 

 

 

 

77

 

 

--------------------------------------------------------------------------------

 



its or their employees, directors, agents or other representatives or
Affiliates, with respect to such information.

12.10Keepwell.  Each of the Borrower and each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each other Guarantor as may be needed by
such Guarantor from time to time to honor all of its obligations under this
Guaranty and the other Loan Documents to which it is a party with respect to
Swap Obligations that would, in the absence of the agreement in this Section
12.10, otherwise constitute Excluded Swap Obligations (but, in each case, only
up to the maximum amount of such liability that can be hereby incurred without
rendering the Borrower’s and such Qualified ECP Guarantors’ obligations and
undertakings under this Section voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of the Borrower and the Qualified ECP
Guarantors under this Section 12.10 shall remain in full force and effect until
the Guarantors’ Obligations have been indefeasibly paid and performed in full.
The Borrower and the Qualified ECP Guarantors intend this Section 12.10 to
constitute, and this Section 12.10 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Guarantor for all purposes of the Commodity Exchange Act.

12.11Joinder.  Each Person that shall at any time execute and deliver to the
Administrative Agent a joinder agreement with respect to this Article XII in
form and substance acceptable to the Administrative Agent shall thereupon
irrevocably, absolutely and unconditionally become a party hereto and obligated
hereunder as a Guarantor, and all references herein and in the other Loan
Documents to the Guarantors or to the parties to this Guaranty shall be deemed
to include such Person as a Guarantor hereunder.

 

[SIGNATURE PAGES FOLLOW]

 



 

 

 

 

78

 

 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

 

 

 

BORROWER:

 

SEABOARD FOODS LLC, as the Borrower

 

By: 

/s/ Robert L. Steer

 

Name:  

Robert L. Steer

 

Title:

Vice President

 

PARENT:

 

SEABOARD CORPORATION, as the Parent and as a Guarantor

 

 

 

 

By:

/s/ Robert L. Steer

 

Name: 

Robert L. Steer

 

Title: 

Executive Vice President

 



 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

COBANK, ACB, as Administrative Agent

 

 

 

By: 

/s/ Alan V. Schuler

 

Name:  

Alan V. Schuler

 

Title: 

Vice President

 



 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

FARM CREDIT SERVICES OF AMERICA, PCA, as Lender:

 

 

 

By: 

/s/ Gary Mazour

 

Name:  

Gary Mazour

 

Title: 

Vice President

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULE 1

PRICING GRID

 

 

 

 

 

Level

Debt to
Capitalization
Ratio

Base Rate
Applicable
Margin

Adjusted LIBOR
Rate Applicable
Margin

I

Less than or equal to 25%

0.625%

1.625%

II

Less than or equal to 35% but greater than 25%

0.875%

1.875%

III

Greater that 35%

1.125%

2.125%

 



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

 

Amount of Commitment



Pro Rata Share

Name: COBANK, FCB1

Address: 

6340 S. Fiddlers Green Circle,
Greenwood Village, Colorado 80111






$500,000,000






100.0000%

Attention:

Alan V. Schuler

 

 

Telephone:

(303) 694-5963

 

 

Telecopy:

(303) 796-1565

 

 

 

 

 

 

Total

 

$500,000,000

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1 Reflects assignment by Farm Credit Services of America, PCA to CoBank FCB as
of the Closing Date.

 



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 2 - Addresses for Notices to Borrower and Guarantors:

 

ADMINISTRATIVE AGENT

BORROWER:

Name: CoBank, ACB 

Name: Seaboard Foods LLC

Address: 6340 S. Fiddlers Green Circle

Address: 9000 West 67th Street

Greenwood Village, Colorado 80111

Shawnee Mission, Kansas 66202

Attention: Alan V. Schuler

Attention: Chief Financial Officer

Telephone: (303) 694-5963

Telephone: (913) 676-8800

Telecopy: (303) 796-1565

Telecopy: (913) 676-8976

 

 

Borrowing Notices to:

With a Copy To:

Attention: Loan Accounting

Name: Seaboard Foods LLC

Telephone: (303) 740-4000

Address: 9000 West 67th Street

Telecopy: (303) 740-4021

Shawnee Mission, Kansas 66202

Email: cobankloanaccounting@cobank.com

Attention: General Counsel

 

Telephone: (913) 676-8800

With a Copy To:

Telecopy: (913) 676-8978

Name: Husch Blackwell, LLP.

 

Address: 4801 Main Street, Suite 100

GUARANTOR:

Kansas City, MO 64112-2551

Name: Seaboard Corporation

Attention: Michelle R. Roman

Address: 9000 West 67th Street

Telephone: (816) 983-8300

Shawnee Mission, Kansas 66202

Telecopy: (816) 983-8080

Attention: Chief Financial Officer

 

Telephone: (913) 676-8800

 

Telecopy: (913) 676-8976

 

 

 

With a Copy To:

 

Name: Seaboard Corporation

 

Address: 9000 West 67th Street

 

Shawnee Mission, Kansas 66202

 

Attention: General Counsel

 

Telephone: (913) 676-8800

 

Telecopy: (913) 676-8978

 

 



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



SCHEDULE 2.1

TERM LOAN AMORTIZATION

 

 

 

 

 

Date

Principal

Principal Repayment

December 31, 2015

$500,000,000.00

$-

March 31, 2016

$500,000,000.00

$-

June 30, 2016

$500,000,000.00

$-

September 30, 2016

$500,000,000.00

$-

December 31, 2016

$496,875,000.00

$3,125,000.00

March 31, 2017

$493,750,000.00

$3,125,000.00

June 30, 2017

$490,625,000.00

$3,125,000.00

September 30, 2017

$487,500,000.00

$3,125,000.00

December 31, 2017

$484,375,000.00

$3,125,000.00

March 31, 2018

$481,250,000.00

$3,125,000.00

June 30, 2018

$478,125,000.00

$3,125,000.00

September 30, 2018

$475,000,000.00

$3,125,000.00

December 31, 2018

$468,750,000.00

$6,250,000.00

March 31, 2019

$462,500,000.00

$6,250,000.00

June 30, 2019

$456,250,000.00

$6,250,000.00

September 30, 2019

$450,000,000.00

$6,250,000.00

December 31, 2019

$440,625,000.00

$9,375,000.00

March 31, 2020

$431,250,000.00

$9,375,000.00

June 30, 2020

$421,875,000.00

$9,375,000.00

September 30, 2020

$412,500,000.00

$9,375,000.00

December 31, 2020

$403,125,000.00

$9,375,000.00

March 31, 2021

$393,750,000.00

$9,375,000.00

June 30, 2021

$384,375,000.00

$9,375,000.00

September 30, 2021

$375,000,000.00

$9,375,000.00

December 31, 2021

$365,625,000.00

$9,375,000.00

March 31, 2022

$356,250,000.00

$9,375,000.00

June 30, 2022

$346,875,000.00

$9,375,000.00

September 30, 2022

$337,500,000.00

$9,375,000.00

December 4, 2022

$-

$337,500,000.00

 



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



SCHEDULE 5.1

 

Loan Parties and Material Subsidiaries of Parent:

Percentage Ownership

(All Common Stock or Common Units)

Jurisdiction of Formation

 

 

 

High Plains Bioenergy, LLC

100%

Oklahoma

HPB Biodiesel Inc.

100%

Oklahoma

Ingenio Y Refineria San Martin del Tabacal S.R.L.

100%

Argentina

InterAfrica Grains Ltd.

100%

Bermuda

Merriam Financial Services, Ltd.

100%

Bermuda

PS International, LLC

86%

Delaware

Seaboard Corporation

N/A

Delaware

Seaboard Foods LLC

100%

Oklahoma

Seaboard Marine Ltd.

100%

Liberia

Seaboard Overseas Limited

100%

Bermuda

Seaboard Overseas Trading and Shipping (PTY) Ltd.

100%

Republic of South Africa

Transcontinental Capital Corp. (Bermuda) Ltd.

100%

Bermuda

 

Options, warrants or other rights outstanding to purchase any Subsidiary Equity
Interest shown above: None



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



SCHEDULE 7.4

 

Investment:

Jurisdiction of Formation

 

 

Butterball, LLC

North Carolina

Gambia Milling Corporation Limited

The Gambia

Kingston Wharves Limited

Jamaica

Daily's Premium Meats, LLC

Delaware

Seaboard Triumph Foods, LLC

Delaware

Les Moulins d’Haiti S.E.M.

Haiti

Minoterie de Matadi S.A.R.L.

Democratic Republic of the Congo

Moderna Alimentos, S.A.

Ecuador

Molinos Champion, S.A. (Mochasa)

Ecuador

CESPM International Ltd.

Cayman Islands

Unga Holdings Limited

Kenya

Africa Poultry Development Limited

Mauritius

Societe Africaine de Developpement Industrielle Alimentaire

Democratic Republic of the Congo

 



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



SCHEDULE 11.8

VOTING PARTICIPANTS2

 

1st Farm Credit Services, FLCA

AgFirst Farm Credit Bank

Farm Credit Bank of Texas

Farm Credit Mid-America, FLCA

Farm Credit Services of America, FLCA

Farm Credit West, FLCA

GreenStone Farm Credit Services, FLCA

United FCS, FLCA d/b/a FCS Commercial Finance Group

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

2 Reflects participation following assignment by Farm Credit Services of
America, PCA to CoBank FCB as of the Closing Date.

 

 



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



EXHIBIT A

TO

CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, amended and restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Trade Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below, and (b) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Each such sale and assignment is without recourse to the Assignor
and, except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1. Assignor: [________________________________]

 

2. Assignee: [________________________________]

 

3. Borrower: Seaboard Foods LLC, and Oklahoma limited liability company

 

4. Administrative Agent: CoBank, ACB, as the Administrative Agent under the
Credit Agreement

 





Exhibit A to Credit Agreement

A-1

 

A-

--------------------------------------------------------------------------------

 



 

5. Credit Agreement: That certain Term Loan Credit Agreement, dated as of
December 4, 2015, by and among the Borrower, the Guarantor, the financial
institutions from time to time party thereto as lenders, the Administrative
Agent and the other parties thereto.

 

6. Assigned Interest[s]:

 

 

 

 

 

 

 

 

Assignor

Assignee

Facility

Assigned1

Aggregate Amount

of Loan

Commitment/Loan

for all Lenders2

Amount of Loan Commitment/Loan Assigned

Percentage Assigned of Loan Commitment/Loan3

CUSIP Number

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 

 

[7. Trade Date: ______________]4

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1 Fill in the portion of the Loan that is being assigned under this Assignment
and Assumption

2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

3 Set forth, to at least 9 decimals, as a percentage of the Loan Commitment/Loan
of all Lenders.

4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



Exhibit A to Credit Agreement

A-2

 

A-

--------------------------------------------------------------------------------

 



Effective Date: [_____________] [___], 20[___] [TO BE INSERTED BY ADMINISTRATIVE

AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF

TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

By: 

 

 

Name:  

 

 

Title: 

 

 

By: 

 

 

Name:  

 

 

Title: 

 

 





Exhibit A to Credit Agreement

A-3

 

A-

--------------------------------------------------------------------------------

 



 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

By: 

 

 

Name:  

 

 

Title: 

 

 

By: 

 

 

Name:  

 

 

Title: 

 

 

 



Exhibit A to Credit Agreement

A-4

 

A-

--------------------------------------------------------------------------------

 



[Consented to and]5 Accepted:

 

COBANK ACB,

as Administrative Agent

By: 

 

Name:  

 

Title: 

 

By: 

 

Name:  

 

Title: 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

5 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement

 



Exhibit A to Credit Agreement

A-5

 

A-

--------------------------------------------------------------------------------

 



[Consented to:]6

 

[NAME OF RELEVANT PARTY]

By: 

 

Name:  

 

Title: 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

6 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement

 



Exhibit A to Credit Agreement

A-6

 

A-

--------------------------------------------------------------------------------

 



ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, and (iv) it has obtained the prior written consent of the
Administrative Agent [and the Borrower]7 to enter into the Assignment and
Assumption; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Affiliates or any other Person obligated in respect of any
Loan Document, or (iv) the performance or observance by the Borrower, any of its
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 11.8 of the Credit Agreement
(subject to such consents, if any, as may be required under Section 11.8 of the
Credit Agreement), (iii) from and after the Trade Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) it
will make or purchase the Assigned Interest for its own account in the ordinary
course of business and without a view of distribution of such Assigned Interest
within the meaning of the Securities Exchange Act of 1934 or the Securities Act
of 1933 or other federal securities laws; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in

 

 

 

 

 

--------------------------------------------------------------------------------

7 To be included only if (a) no Event of Default has occurred and is continuing
at the time of the assignment and (b) the Assignee is not another Lender or an
Affiliate of a Lender or an Approved Fund

 



Exhibit A to Credit Agreement

A-7

 

A-

--------------------------------------------------------------------------------

 



taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.Payments. From and after the Trade Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Trade Date and to the Assignee for amounts
which have accrued from and after the Trade Date. Notwithstanding the foregoing,
the Administrative Agent shall make all payments of interest, fees or other
amounts paid or payable in kind from and after the Trade Date to the Assignee.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Assignment and Assumption and the transactions contemplated
hereby, shall be governed by, and construed under, the law of the State of
Colorado.

 

 



Exhibit A to Credit Agreement

A-8

 

A-

--------------------------------------------------------------------------------

 



EXHIBIT B TO CREDIT AGREEMENT

 

FORM OF TERM NOTE

 

[Date]

$________________

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Loan made by the Lender to the Borrower under that certain Term
Loan Credit Agreement, dated as of December 4, 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined), by and among the Borrower, the Guarantor, the financial institutions
from time to time party thereto as lenders, CoBank, ACB, in its capacity as
Administrative Agent, and the other parties thereto.

 

The Borrower promises to pay interest on the unpaid principal amount of the Loan
from the date of the Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement. All
payments to be made in respect of principal, interest, and fees or amounts due
from the Borrower under the Credit Agreement shall be payable prior to 11:00
a.m. on the date when due without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived by the Borrower, and without
set-off, counterclaim or other deduction of any nature, and an action therefor
shall immediately accrue.  Such payments shall be made to the Administrative
Agent at the Principal Office for the account of Lenders to which they are owed,
in each case in U.S. Dollars and in immediately available funds. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement.

 

[SIGNATURE PAGE FOLLOWS] 



Exhibit B to Credit Agreement

B-1

 

A-

--------------------------------------------------------------------------------

 



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF COLORADO.

 

 

SEABOARD FOODS LLC,

 

an Oklahoma limited liability company

 

By: 

 

 

Name:  

 

 

Title: 

 

 

 



Exhibit B to Credit Agreement

B-2

 

A-

--------------------------------------------------------------------------------

 



EXHIBIT C

TO

CREDIT AGREEMENT

FORM OF CONVERSION OR CONTINUATION NOTICE1

Date: [_________________]

CoBank, ACB, as Administrative Agent

6340 S. Fiddlers Green Circle

Greenwood Village, Colorado 80111

Attn: Corporate Agribusiness Banking Group

 

Re:Seaboard Foods LLC – Term Loan

Ladies and Gentlemen:

This Conversion or Continuation Notice is delivered to you pursuant to Sections
2.2 and 2.3 of that certain Term Loan Credit Agreement, dated as of December 4,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the  “Credit Agreement”), by and among Seaboard Foods
LLC, an Oklahoma limited liability company (the “Borrower”), Seaboard
Corporation, a Delaware corporation (the “Parent”), the financial institutions
from time to time party thereto as lenders (the “Lenders”), CoBank, ACB, as
Administrative Agent, and the others party thereto. All capitalized terms used
herein shall have the respective meanings specified Credit Agreement.

1.



Pursuant to Section 2.2 of the Credit Agreement, the Borrower hereby requests to
convert the Interest Rate Option for the entire amount of the Term Loan from the
[Base Rate Option]/[LIBOR Rate Option] to the [LIBOR Rate Option]/[Base Rate
Option]. [The current Interest Period(s) of the Loan end(s) on the following
date(s): ____________]2

2.



Pursuant to Section 2.3 of the Credit Agreement, the Borrower hereby requests to
continue the Loan at the LIBOR Rate Option. The current Interest Period(s) of
the Loan end(s) on the following date(s): ____________.

3.



The Borrower requests the following Interest Period(s) with respect to the
Loan:3

 

 

 

 

 

Amount

New Interest Period
Selected

New Interest

Period

Commencing On

New Interest

Period Ending On

 

 

 

 

 

 

 

 

 

 

 

 

$500,000,000.00

Total Loan

 

--------------------------------------------------------------------------------

1 This certificate is to be delivered to the Administrative Agent by 11:00 a.m.
Denver time at least three (3) Business Days prior to the proposed effective
date of such conversion or continuation

2 Include this sentence only if Loan is being converted from LIBOR Rate Option
to Base Rate Option.

3 Complete this section only if Loan is being converted from LIBOR Rate Option
to Base Rate Option or continued at the LIBOR Rate Option.





Exhibit C to Credit Agreement

C-1

 

A-

--------------------------------------------------------------------------------

 



4.The effective date of the proposed conversion or continuation (as applicable)
shall be: ___________.

5.The undersigned is an Authorized Officer of the Borrower and confirms and
certifies to each of the Lenders, as of the date hereof and as of the date of
the proposed conversion or continuation (as applicable), that:

(a)



the Interest Period selected pursuant to this Conversion or Continuation Notice
is permissible under the Credit Agreement;

(b)



the effective date of the conversion or continuation (as applicable) requested
hereunder is a Business Day and this Conversion or Continuation Notice is being
delivered in accordance with the terms of the Credit Agreement; and

(c)



no Event of Default has occurred and is continuing.

 

[SIGNATURE PAGE FOLLOWS]



Exhibit C to Credit Agreement

C-2

 

A-

--------------------------------------------------------------------------------

 



WHEREAS, in witness of the foregoing the undersigned has executed this
Conversion or Continuation Notice as of the date first above written.

 

SEABOARD FOODS LLC,

 

an Oklahoma limited liability company,
as the Borrower

 

By: 

 

 

Name:  

 

 

Title: 

 

 

 



Exhibit C to Credit Agreement

C-3

 

A-

--------------------------------------------------------------------------------

 



EXHIBIT D

TO

CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

Dated: [____]

 

This Compliance Certificate (this “Certificate”) is given pursuant to Section
6.1(c) of that certain Term Loan Credit Agreement, dated as of December 4, 2015
(as amended, amended and restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”), by and among Seaboard Foods
LLC, an Oklahoma limited liability company (the “Borrower”), Seaboard
Corporation, a Delaware corporation (“Parent”), the financial institutions from
time to time party thereto as lenders (the “Lenders”), CoBank, ACB, as
Administrative Agent (“Agent”), and the others party thereto. Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.

 

The officer executing this Certificate is a Compliance Officer of Parent and as
such is duly authorized to execute and deliver this Certificate on behalf of
Borrower and Parent.  By executing this Certificate, such officer hereby
certifies to Agent and Lenders, on behalf of Borrower and Parent, that:

 

1.the financial statements of Parent delivered with this Certificate in
accordance with Section 6.1(a) and/or 6.1(b) of the Credit Agreement (in the
case of those delivered in accordance with Section 6.1(a) of the Credit
Agreement, subject to the absence of footnotes and normal year-end audit
adjustments) have been prepared in accordance with GAAP, consistently applied,
as of the dates of and for the periods covered by such financial statements;

 

2.Annex A attached hereto includes a correct calculation of the Debt to
Capitalization Ratio, reflected as a percentage, as of the fiscal quarter of the
Parent ended __________ ___, 20__;

 

3.Annex B attached hereto includes a correct calculation of Consolidated
Tangible Net Worth as of the end of the fiscal quarter of the Parent ended
__________ ___, 20__; [and]

 

4.to the best of the Compliance Officer’s knowledge, no Event of Default
exists[.] / [; and]

 

5.[attached hereto is an updated Schedule 5.1, which, among other things, sets
forth all Material Subsidiaries of the Parent as of the date hereof.]1

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

--------------------------------------------------------------------------------

1 Annual only

 



Exhibit D to Credit Agreement

D-1

 

A-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Certificate has been executed by a Compliance Officer
of Parent this _____ day of _______________, 20__.

 

 

SEABOARD CORPORATION,

 

a Delaware corporation,
as Parent

 

By: 

 

 

Name:  

 

 

Title: 

 

 



Exhibit D to Credit Agreement

D-2

 

A-

--------------------------------------------------------------------------------

 



ANNEX A

 

Calculation of Debt to Capitalization Ratio

 

A.

Consolidated Funded Indebtedness

$

 

 

 

B.

Unrestricted cash (calculated net of any anticipated taxes), Cash Equivalents
and readily-marketable debt and equity securities of the Consolidated Group

$

 

 

 

C.

Shareholders’ Equity

$

 

 

 

 

D.     A  minus  B

$

 

$

 

 

 

 

E.     A  plus C

$

 

$

 

 

 

 

Debt to Capitalization Ratio (D divided by E)

               %

 

 

 

 

(Must be less than 50%)

 

 

 

 

ANNEX B

 

Calculation of Consolidated Tangible Net Worth

 

A.

Consolidated Net Income of Consolidated Group for

each fiscal quarter ended after the Closing Date

$

 

 

 

 

B.     25% of A (Note: cannot be less than zero)

$

 

 

 

 

C.     Minimum Tangible Net Worth (B plus $2,250,000,000)

$

 

 

 

D.

Shareholders’ Equity

$

 

 

 

E.

Intangible assets of the Consolidated Group

$

 

(on a Consolidated basis)

 

 

 

 

 

$

 

Consolidated Tangible Net Worth (D minus E)

(Must be greater than C.)

 

 

 

 



Exhibit D to Credit Agreement

D-3

 

A-

--------------------------------------------------------------------------------

 



EXHIBIT E-1

TO

CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Dated: [____]

 

Reference is made to that certain Term Loan Credit Agreement, dated as of
December 4, 2015 (as amended, amended and restated, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”), by and among
Seaboard Foods LLC, an Oklahoma limited liability company (the “Borrower”), the
Guarantor (as defined therein), the financial institutions from time to time
party thereto as lenders (the “Lenders”), CoBank, ACB, as Administrative Agent
(the “Administrative Agent”), and the others party thereto. Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.

Pursuant to Section 3.2(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the portion of
the Term Loan made by it (as well as any Note(s) evidencing such portion of the
Term Loan) in respect of which it is providing this certificate, (ii) it is not
a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has caused this Tax Compliance Certificate
to be executed this _____ day of _______________, 20__.

 

 

[LENDER]

 

By: 

 

 

Name:  

 

 

Title: 

 

 

 



Exhibit E-1 to Credit Agreement

E-1-1

 

A-

--------------------------------------------------------------------------------

 



EXHIBIT E-2

TO

CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Dated: [____]

 

Reference is made to that certain Term Loan Credit Agreement, dated as of
December 4, 2015 (as amended, amended and restated, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”), by and among
Seaboard Foods LLC, an Oklahoma limited liability company (the “Borrower”), the
Guarantor (as defined therein), the financial institutions from time to time
party thereto as lenders (the “Lenders”), CoBank, ACB, as Administrative Agent
(the “Administrative Agent”), and the others party thereto. Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.

 

Pursuant to Section 3.2(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

IN WITNESS WHEREOF, the undersigned has caused this Tax Compliance Certificate
to be executed this _____ day of _______________, 20__.

 

[LENDER]

 

By: 

 

 

Name:  

 

 

Title: 

 

 

 



Exhibit E-2 to Credit Agreement

E-2-1

 

A-

--------------------------------------------------------------------------------

 



EXHIBIT E-3

TO

CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Dated: [____]

 

Reference is made to that certain Term Loan Credit Agreement, dated as of
December 4, 2015 (as amended, amended and restated, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”), by and among
Seaboard Foods LLC, an Oklahoma limited liability company (the “Borrower”), the
Guarantor (as defined therein), the financial institutions from time to time
party thereto as lenders (the “Lenders”), CoBank, ACB, as Administrative Agent
(the “Administrative Agent”), and the others party thereto. Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.

Pursuant to Section 3.2(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the participation in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

IN WITNESS WHEREOF, the undersigned has caused this Tax Compliance Certificate
to be executed this _____ day of _______________, 20__.

 

 

[LENDER]

 

By: 

 

 

Name:  

 

 

Title: 

 

 

 



Exhibit E-3 to Credit Agreement

E-3-1

 

A-

--------------------------------------------------------------------------------

 



EXHIBIT E-4

TO

CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Dated: [____]

 

Reference is made to that certain Term Loan Credit Agreement, dated as of
December 4, 2015 (as amended, amended and restated, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”), by and among
Seaboard Foods LLC, an Oklahoma limited liability company (the “Borrower”), the
Guarantor (as defined therein), the financial institutions from time to time
party thereto as lenders (the “Lenders”), CoBank, ACB, as Administrative Agent
(the “Administrative Agent”), and the others party thereto. Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.

Pursuant to Section 3.2(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the portion of the Term Loan
made by it (as well as any Note(s) evidencing such portion of the Term Loan) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

IN WITNESS WHEREOF, the undersigned has caused this Tax Compliance Certificate
to be executed this _____ day of _______________, 20__.

 

 

[LENDER]

 

By: 

 

 

Name:  

 

 

Title: 

 

 

Exhibit E-4 to Credit Agreement

E-4-1

 

A-

--------------------------------------------------------------------------------